STEPPING STONES TO REFORM:
MAKING AGENCY-LEVEL BID PROTESTS EFFECTIVE
FOR AGENCIES AND BIDDERS BY BUILDING ON BEST
PRACTICES FROM ACROSS THE FEDERAL GOVERNMENT

Final Report May 1, 2020

Christopher Yukins
George Washington University School of Law
Washington, D.C.

This report was prepared for the consideration of the Administrative Conference of the United States. The opinions, views and
recommendation expressed are those of the author and do not necessarily reflect those of the members of the Conference or its
committees, except where formal recommendations of the Conference are cited.

Dedication
This study is dedicated with fond gratitude to the memory of Jerry Walz (1936-2016).1 Jerry
was an exemplary public servant and member of the U.S. public procurement bar, and an early
and dedicated supporter of agency-level bid protests. We miss him greatly.

1

Jerry Walz, WASH. POST (Apr. 23, 2017), https://www.legacy.com/obituaries/washingtonpost/obituary.
aspx?n=jerry-walz&pid=185178952.

2

TABLE OF CONTENTS

Executive Summary ...................................................................................................................... 5
I.

Introduction ........................................................................................................................... 7

II.

Bid Protests in U.S. Federal Procurement ....................................................................... 9

III.

Key Elements of a Bid Protest System ........................................................................... 15

IV.

Assessing Potential Gains for Agencies in Reforms of Agency-Level Protests .......... 20

V. Potential Points of Reform for Agency-Level Protests..................................................... 20
A. Where Is the Protest Forum Located? ........................................................................... 21
i.

Current Practices Regarding Placement of Agency Protests ................................... 21

ii. Best Practices and Potential Reforms Regarding Placement and Structure of the
Agency-Level Protest Function .......................................................................................... 23
B. How Broad Is the Agency-Level Bid Protest Jurisdiction? ......................................... 26
i.

Current Practices Regarding Jurisdiction ................................................................. 26

ii. Emerging Best Practices: Flexible Jurisdiction ........................................................ 27
C. Who Has Standing to Protest? ........................................................................................ 28
i.

Current Practices: FAR Defines Standing ................................................................ 28

ii. Maintaining Link to General Principles of Protest Standing .................................. 28
D. What Are the Time Limits at the Forum? ..................................................................... 29
i. Current Practices: Uniform Deadlines for Filing, Varying Deadlines for
Concluding Protest Review ................................................................................................ 29
ii. Potential Reforms Regarding the Timeline for Decision .......................................... 30
E. What Evidence Does the Forum Have Before It in Reaching Its Decision? ............... 36
i. Current Practices: Administrative Record Undefined, and Protesters Have Little
or No Access to That Record.............................................................................................. 37
ii. Potential Reforms – Affording Access to the Administrative Record ..................... 39
F. Is the Procurement “Put on Hold” During the Protest? .............................................. 43
i.

Current Practices: An Uncertain Stay ...................................................................... 43

ii. Emerging Best Practices and Potential Reforms: Resolving Uncertainties at the
Protest’s Onset and Conclusion ......................................................................................... 45
G.

How Difficult Is It for the Protester to Win? ............................................................. 48

3

i.

Current Practices: Hidden Outcomes ....................................................................... 48

ii. Emerging Best Practices and Potential Reform: Making Outcomes Clear in
Agency-Level Bid Protests ................................................................................................. 49
VI.

Conclusion and Recommendations ................................................................................ 51

4

Executive Summary
Agency-level bid protests, one of the ways vendors may challenge agency errors in a federal
procurement, need reform. Although agency-level bid protests have been a formal part of the
government’s procurement system for almost 25 years, vendors seldom resort to agency-level
protests, which are generally feared to be biased, non-transparent, and procedurally risky. But
agency-level bid protests, when effective, afford protesters a quick and inexpensive forum where
even the smallest business can challenge an agency’s procurement errors. If well-administered,
agency-level protests can dramatically reduce the time and attention agencies must devote to bid
protests, for they allow agencies to handle procurement failures internally, quickly, and with
minimum disruption. Making agency-level bid protests an effective alternative means of resolving
vendor challenges would thus benefit federal agencies, by reducing the costs and delays normally
caused by bid protests.
This study analyzes various agencies’ procedures for agency-level protests, as outlined in the
agencies’ supplements to the Federal Acquisition Regulation (FAR), which have evolved since
President Clinton first officially authorized agency-level protests in 1995. Drawing on the best
practices developed by agencies, the report’s author interviewed agency and private-sector
attorneys active in bid protests on potential areas of reform. Based on their comments and an
examination of agencies’ best practices regarding agency-level bid protests, this report
recommends a suite of reforms to agency-level protests. These reforms could be undertaken as
amendments to the FAR provision governing agency-level protests, FAR 33.103, or could be
adopted by agencies across the federal government, to make agency-level protests work better for
both vendors and the agencies they serve.
The report recommends that:
•

•

•

•

The government formalize the role of an “Agency Protest Official” in the agencies, so
that official can make the agency-level bid protest function more accountable and
coordinate other reforms;
The government clarify the jurisdiction of agency-level protests, to make it clear that
an agency (and its vendors) presumptively can address any type of procurement failure in
the agency;
The standard for standing in agency-level protests remain tied to the “interested
party” standard at the U.S. Government Accountability Office (GAO) and in the U.S.
Court of Federal Claims (and its appellate court, the U.S. Court of Appeals for the Federal
Circuit), so that, as the concept of standing evolves in published decisions at those other
fora, standing to bring agency-level protests can evolve as well;
The government clarify the decision-making process for agency-level protests, so that
there is clear notice from an agency when an agency-level protest begins and ends — which
could be done, in important part, by importing the contracting officer’s process for
addressing contract disputes under FAR 33.211 into the agency-level bid protest process;

5

•

•

•

•

The record required for deciding agency-level protests should be clarified, which can
be done simply by importing the record elements required for GAO bid protests from FAR
33.104;
Agencies should maximize the administrative record shared with protesters, to make
it easier for vendors and agencies to resolve contentious and potentially disruptive issues
quickly and efficiently through agency-level bid protests;
Stays of contract performance pending an agency-level protest should be clarified, by
giving clear notice at the outset of a protest and by facilitating a continued stay, should the
vendor opt to bring a follow-on protest at GAO – subject, of course, to existing protections
which ensure that agency procurements are not endlessly delayed by a chain of protests;
and,
Agencies should publish data on agency-level protest outcomes, including corrective
action, to enhance vendor confidence in agency-level protests.

As the interviews across government and the private bar confirmed, agency-level protests are an
underutilized resource for agencies. The reforms outlined above, many of which are already
reflected in individual agencies’ best practices, would make agency-level protests a much more
effective channel for resolving the challenges that inevitably arise in the relationship between
government agencies and their bidders. By making agency-level bid protests work better, these
reforms would encourage vendors to bring protests directly to the agencies themselves, thus
decreasing the disruption that can be caused by protests at GAO and the Court of Federal Claims,
the alternative fora open to disappointed offerors.

6

Report to the Administrative Conference of the United States
Stepping-Stones to Reform: Making Agency-Level Bid Protests Effective for Agencies and
Bidders by Building on Best Practices From Across the Federal Government
Professor Christopher R. Yukins2
George Washington University Law School
Washington, D.C.
Disclaimer: The views expressed in this report are those of the author alone and do not
necessarily reflect the views of the Administrative Conference of the United States.

I.

Introduction

Agency-level bid protests, which allow vendors and agencies to resolve their differences
quickly and efficiently, are a lost opportunity for agencies. Although agency-level bid protests
are typically much less disruptive than protests brought at the other fora, vendors seldom resort
to them because many perceive them as biased, opaque, and procedurally risky.3 But agencylevel bid protests, when effective, afford protesters a quick and inexpensive forum where even
the smallest business can challenge an agency’s procurement errors. If well-administered,
agency-level protests can dramatically reduce the time and attention agencies must devote to bid
protests, for they allow agencies to handle procurement failures internally, quickly, and with
minimum disruption. Making agency-level bid protests an effective alternative means of
resolving vendor challenges would benefit federal agencies and bidders by reducing the costs
and delays normally caused by bid protests. This study analyzes various agencies’ procedures
2

Christopher Yukins is the Lynn David Research Professor in Government Procurement Law at the George
Washington University Law School, and co-director of the Government Procurement Law Program there. He is also
counsel to the firm of Arnold & Porter. Thanks to Ben Smith (who undertook much of the initial research and
drafting) and Madison Plummer (who kindly helped in the final review), J.D. candidates at George Washington
University Law School, for their assistance in developing this report. And a special note of gratitude to Eve Lyon,
retired from long and dedicated service as an attorney at NASA and the U.S. Department of the Navy, for her
insights and generous assistance in assessing possible reforms to the agency-level bid protest process.
3
See, e.g., Erik A. Troff, The United States Agency-Level Bid Protest Mechanism: A Model for Bid Challenge
Procedures in Developing Nations, 57 A.F. L. REV. 113, 148 (2005) (“[I]n the United States, agency-level systems
have been relegated to a position of low esteem in the eyes of many in the public procurement community because
of one intrinsic shortcoming: their relative lack of independence, or the perception thereof.”).

7

for agency-level protests, as outlined in the agencies’ supplements to the Federal Acquisition
Regulation (FAR).4 Drawing on the best practices developed by agencies, private-sector and
government attorneys active in bid protests were interviewed regarding potential areas of reform.
Based on their comments and an examination of agency best practices and the literature, this
report recommends a suite of reforms to agency-level protests, which could be adopted as
amendments to FAR 33.103, which governs agency-level protests, or by individual agencies
across the federal government. Either approach would make agency-level protests work better
for both agencies and bidders.
Agencies have been hearing agency-level protests since before President Clinton
formalized agency-level protests in 1995,5 and, indeed, this study follows on a study by the
Administrative Conference of the United States (ACUS) of federal bid protests in general,
published that same year.6 The earlier ACUS study recommended that all bid protests be heard
initially in an administrative forum independent of the agency conducting the procurement — a
recommendation overtaken by President Clinton’s executive order of that same year, which
called for rules formalizing agency-level bid protests.7 The 1995 ACUS recommendations also
suggested that the U.S. Court of Appeals for the Federal Circuit be assigned all appeals from

4

Protests asking a contracting officer to reconsider his award decision probably have existed since the dawn of
procurement, and “higher-level” agency-level protests – protests to an official at a higher level in the agency – were
available in the federal system long before the 1995 executive order. See Jeffrey I. Kessler, Feature Comment: Tips
for Agencies in Establishing Protest Procedures, and Factors Potential Protesters Should Consider in Selecting a
Forum, 39 GOV'T CONTRACTOR ¶ 81, Feb. 19, 1997 (“Higher level agency protests have been in existence in both
civilian and military executive agencies for at least a decade.”).
5
In 1984, for example, GAO published a decision in a protest that was originally brought as an “agency protest,”
System Dev. Corp., B-213726, 84-1 CPD ¶ 605 (Comp. Gen. June 6, 1984). When President Clinton issued an
executive order in 1995 formalizing agency-level bid protests on a government-wide basis, Exec. Order 12979, 60
Fed. Reg. 12979 (Oct. 25, 1995), the new government-wide initiative was based in important part on a prior,
successful agency-level bid protest system at the Army Materiel Command. See Kessler, supra note 4.
6
See ACUS Recommendation 95-5, Government Contract Bid Protests (1995), 60 Fed. Reg. 43,108 (Aug. 18,
1995), https://fall.law.fsu.edu/admin/acus/305955.html. The ACUS recommendation was summarized as follows:
Recommendation 95–5, ‘‘Government Contract Bid Protests,’’ proposes reexamination of the current
jurisdictional arrangements for hearing the protests of disappointed seekers of government contracts. The
recommendation urges that jurisdiction over bid protests, now available in four different forums (including
the General Accounting Office, the General Services Board of Contract Appeals (for contracts involving
information technology), the federal district courts, and the Court of Federal Claims) be streamlined by
providing that all protests be heard initially in an administrative forum, with judicial review available
exclusively in the U.S. Court of Appeals for the Federal Circuit. Should Congress not wish to consider
exclusive appellate-level jurisdiction, the Conference alternatively proposes eliminating district court
jurisdiction in favor of consolidated jurisdiction in the Court of Federal Claims. In addition,
Recommendation 95–5 urges Congress to mandate empirical testing of the effect of the bid protest process
to analyze the costs and benefits of that process and to determine whether it has improved the quality or
reduced the cost of public procurement; the recommendation suggests several different approaches to such
a study, among them a pilot study under which an agency or agencies would be permitted to conduct some
or all procurement free of protest controls for a period of years, with the results to be compared to
procurement conducted under protest controls.
60 Fed. Reg. at 43,108.
7
Exec. Order 12979, supra note 5.

8

administrative bid protest decisions.8 The complementary ACUS recommendation that all
administrative authority over bid protests be consolidated in one forum was included in an early
version of the defense authorization act for fiscal year 1996,9 which would have consolidated
that authority in GAO.10 The final version of the defense authorization bill, however, dropped
that reform.11 Finally, the earlier ACUS recommendation urged Congress to mandate empirical
assessments of the effects of the bid protest process, between agencies, fora, etc.12 That broadranging study was never undertaken, but even the more focused study presented here strongly
suggests that the government would benefit from an updated agency-level protest regulatory
structure.
This study is based upon extensive interviews and meetings with experienced
procurement attorneys from the private bar who represent contractors in bid protest litigation,
and with government counsel who represent the procuring agencies. Interviews were also held
with agency officials who regularly decide agency-level protests, and with senior attorneys from
GAO who have extensive experience in bid protest litigation. A widely publicized meeting was
held to discuss the study and potential reforms with the American Bar Association (ABA) Public
Contract Law Section’s Bid Protest Committee.13 A videotape of that ABA meeting, and many
of the agency-specific rules and authorities discussed below, can be accessed at a website
maintained by the author of this report.14
II.

Bid Protests in U.S. Federal Procurement

The U.S. federal government has the largest, most sophisticated procurement system in
the world. The government procures roughly $500 billion per year in goods and services,15
under a regulatory structure that has been built over nearly 250 years, since the Revolutionary
War.16 The bulk of procurement in the U.S. government is done by the Department of Defense,
though some civilian agencies – most prominently the General Services Administration – also
participate in billions of dollars in purchases every year.

8

60 Fed. Reg. at 43114.
Introduced by Senator Thurmond on July 12, 1995.
10
National Defense Authorization Act for Fiscal Year 1996, S. 1026, 104th Cong., tit. XLV (1st Sess. 1995).
11
National Defense Authorization Act for Fiscal Year 1996, Pub. L. No. 104-106, 110 Stat. 186 (1995) [hereinafter
“NDAA for FY 1996”].
12
ACUS Recommendation 95-5, supra note 6; 60 Fed. Reg. at 43,114.
13
Direct interviews were conducted with approximately 15 attorneys: agency counsel and protest officials (from
both the Defense Department and civilian agencies), and attorneys who regularly represent contractors. Direct
interviews were also conducted with senior attorneys at the Government Accountability Office who handle bid
protests there. Roughly two dozen attorneys from the private and public sectors participated in a public meeting
held at the George Washington University Law School with the ABA Bid Protest Committee to discuss this study
and potential reforms to the agency-level bid protest system.
14
Public Meeting, Public Procurement International: Agency-Level Bid Protests (Mar. 13, 2020), https://public
procurementinternational.com/agency-level-bid-protests/.
15
Detailed procurement statistics are available through USAspending.gov. USAspending.gov,
www.usaspending.gov (last visited Mar. 13, 2020).
16
See, e.g., Christopher R. Yukins, The U.S. Federal Procurement System: An Introduction, 2017
UPPHANDLINGSRÄTTSLIG TIDSKRIFT 69 (PROCUREMENT L. J.) (Sweden), https://ssrn.com/abstract=3063559; JAMES
F. NAGLE, A HISTORY OF GOVERNMENT CONTRACTING (2d ed. 1999).
9

9

Figure 1 Federal Contract Spending, FY08-19 – Source USASpending.gov

As the federal procurement system matured, a process for challenging agencies’
procurement decisions – a bid protest process – grew to be an integral part of the procurement
structure. Protests at GAO emerged in the 1920’s,17 and by the end of the twentieth century the
Court of Federal Claims had developed its own well-established bid protest process.18 At the
same time, building on agencies’ experience in handling complaints directly from vendors,
agencies were developing their own procedures for handling bid challenges internally.

17

Moshe Schwartz & Kate M. Manuel, Cong. Res. Serv. Rep. R40227, GAO Bid Protests: Trends and Analysis, (
2015) (recounting history of GAO bid protests), https://fas.org/sgp/crs/misc/R40227.pdf.
18
See generally Adam Lasky, Roadmap to Bid Protests at the U.S. Court of Federal Claims, 38 Constr. Law. No. 1
(Winter 2018), https://www.oles.com/wp-content/uploads/2018/02/AKL_Roadmap-to-Bid-Protests_ABAConstruction-Lawyer_winter2018.pdf.

10

This long experience in the U.S. government confirms that the procurement system relies
heavily on vendors’ objections to bring system failures (including corruption) to light.19 Vendors
in the U.S. federal procurement system may challenge the terms of a solicitation before bids or
proposals are due (for example, because the solicitation improperly restricts competition), and
may challenge an award as arbitrary, unlawful or at odds with the terms of the solicitation.
Vendors in the federal system (much as in other procurement systems around the world)20 may
bring their protests to at least three different forums available to vendors seeking to challenge (or
“protest”) the terms of a solicitation (pre-award) or the award of a public contract:

19

Based in part on the experience in the U.S. government, bid protests are now used widely by governments around
the world. See, e.g., International Bank for Reconstruction & Development, World Bank Group, BENCHMARKING
PUBLIC PROCUREMENT 2017: ASSESSING PUBLIC PROCUREMENT REGULATORY SYSTEMS IN 180 ECONOMIES, at 3843 ( 2016), http://documents.worldbank.org/curated/en/ 121001523554026106/Benchmarking-Public-Procurement2017-Assessing-Public-Procurement-Regulatory-Systems-in-180-Economies.pdf. Article 9 of the United Nations
Convention Against Corruption (UNCAC), which sets basic benchmarks for fighting corruption, calls for signatory
nations (including the United States) to have “effective” bid challenge systems in place to combat corruption. See
U.N. Convention Against Corruption, art. 9.1(d) (calling for “an effective system of domestic review, including an
effective system of appeal, to ensure legal recourse and remedies”).
20
See, e.g., United Nations Commission on International Trade Law (UNCITRAL), MODEL LAW ON PUBLIC
PROCUREMENT, Ch. VIII (2011), available at https://uncitral.un.org/sites/uncitral.un.org/files/mediadocuments/uncitral/en/2011-model-law-on-public-procurement-e.pdf; see also ABA, MODEL PROCUREMENT CODE,
Art. 9 (2000) (discussing protests to agencies), available at http://publicprocurementinternational.com/aba-mpc/

11

•

Agency-Level Bid Protests: A vendor may bring a challenge at the procuring agency
itself, in what is known in the federal system as an “agency-level bid protest.” These
types of protests were formalized during the Clinton administration under Executive
Order 12,979 (1995). The procedures for agency-level protests are described in Federal
Acquisition Regulation (FAR) 33.103,21 agency supplements to the FAR (discussed
below),22 and through agency-specific guidance. Data on agency-level bid protests are
extremely difficult to gather,23 but anecdotal evidence and the interviews conducted for
this report suggest that agency-level bid protests are relatively rarely used by
disappointed vendors today.24

•

Independent Governmental Entity Protests: Alternatively, a vendor may bring a
challenge in an independent entity charged with review of bid protests. In the U.S.
government, that independent entity is GAO, which is an independent, nonpartisan audit
agency (the United States’ supreme audit authority) that is an arm of Congress, under the
Comptroller General.25 This is by far the most popular channel for bid protests in the U.S.
federal system, and GAO receives on average roughly 2,500 protests per year (see figure
above, from a RAND Corporation study).26

•

Judicial Protests: Finally, a vendor may seek a remedy in court; in the U.S.
government, those challenges generally are brought at the U.S. Court of Federal Claims.27
The bid protest proceedings at the Court of Federal Claims typically take longer and are
more complex and expensive than protests at GAO.28 Substantially fewer protests are
brought each year at the Court of Federal Claims than at GAO (see figure below, from a
RAND Corporation study).29

21

48 C.F.R. § 33.103 (2020).
The agency supplements to the FAR (and their acronyms) are listed in Appendix A to this report.
23
See, e.g., David Carpenter & Moshe Schwartz, Cong. Research Service, Report No. R45080, GOVERNMENT
CONTRACT BID PROTESTS: ANALYSIS OF LEGAL PROCESSES AND RECENT DEVELOPMENTS, 2-4 (2018).
24
See, e.g., Michael J. Schaengold, T. Michael Guiffré & Elizabeth M. Gill, Choice of Forum for Federal
Government Contract Bid Protests, 18 Fed. Cir. Bar J. 243, 254-55 (2009), https://public
procurementinternational.com/wp-content/uploads/2019/11/Michael-J-Schaengold-Greenberg-Traurig-ForumChoice1.pdf. In a July 2019 piece, two practitioners suggested that a filing fee (of $350) recently instituted by GAO
could encourage vendors to use agency-level protests instead of GAO protests. See Merle M. DeLancey Jr. &
Michael Joseph Montalbano, Agency Protests: An Emerging Tool and Potential Threat for Contractors (2019),
https://governmentcontractsnavigator.com/2019/07/15/agency-protests-an-emerging-tool-and-potential-threat-forcontractors/.
25
See www.gao.gov.
26
Mark V. Arena et al., Assessing Bid Protests of U.S. Department of Defense Procurements 25 (RAND
Corporation 2018), https://www.rand.org/pubs/research_reports/RR2356.html; see, e.g., U.S. Government
Accountability Office, GAO-19-248SP, GAO BID PROTEST REPORT TO CONGRESS FOR FISCAL YEAR 2018 (2018),
https://www.gao.gov/products/GAO-19-248SP.
27
See 28 U.S.C. § 1491(b) (2012).
28
This observation is based in part on the author’s experience; he has been litigating bid protests, both inside and
outside the federal government, for almost 30 years. See also Michael J. Schaengold, T. Michael Guiffré &
Elizabeth M. Gill, supra note 24, at 297 (“In general, a protester will incur lower costs by pursuing a protest at the
GAO rather than at the COFC, largely due to the GAO’s less formal procedures.”).
29
Mark V. Arena et al., supra note 26, at 44; see Michael J. Schaengold, T. Michael Guiffré & Elizabeth M. Gill,
supra note 24, at 255-60.
22

12

Although agency-level bid protests (challenges brought at the “procuring entity,” as they
are sometimes known internationally) are by far the leading means of handling vendor
complaints internationally (see figure from a World Bank study, below), agency-level bid
protests have apparently declined in use in the U.S. government over the decades since President
Clinton signed the 1995 executive order. Agency-level bid protests need not preclude a vendor
from bringing the same issues to GAO or the Court of Federal Claims, if necessary, and yet
agency-level bid protests are seldom used. The view commonly held among many experienced
members of the U.S. procurement bar is that agency-level protests are too uncertain and opaque
to recommend as an option for potential protesters. This decline in agency-level bid protests is
unfortunate because there are many voices within government calling for more efficient and less
disruptive bid protests,30 and agency-level bid protests generally take less time, and cause far less
disruption, than protests brought at GAO or the U.S. Court of Federal Claims.31 Even if the
30

See, e.g., Report of the Advisory Panel on Streamlining and Codifying Acquisition Regulations [Section 809
Panel], Vol. 3, at 340 (Jan. 2019) (calling for extensive cuts to the federal bid protest system),
https://section809panel.org/media/updates/. But cf. Mark V. Arena et al., supra note 26, Chap. 4 (2018) (assessing
objections by procurement officials to bid protests).
31
See, e.g., Michael J. Schaengold, T. Michael Guiffré & Elizabeth M. Gill, supra note 24, at 270-71 (“Typically,
agency-level protests are the least expensive, least formal, and the simplest and quickest, method for resolving a bid
protest. The agency-level protest review may (and, ideally, should) be (1) conducted by experienced procurement
professionals, and (2) less (or even non-) adversarial in nature. . . . As discussed above, resolution of agency-level

13

reforms to agency-level protests outlined below are implemented, however, agencies — which
have the strongest interest in diverting protests to their own protest systems — will still have to
convince vendors that agency-level bid protests have been made sound and fair.32

2: From the World Bank's "Benchmarking Public Procurement" Report33

protests is designed to be substantially quicker and more efficient than the GAO or COFC protests and may succeed
in resolving the issue without the need of resorting to a more expensive, adversarial, and time-consuming GAO
and/or COFC protest. Furthermore, an agency override of the automatic stay [a decision to proceed with the
procurement pending the protest] should very rarely, if ever, occur in an agency-level protest—as compared to an
override involving a GAO protest—because of the short time period allowed for issuing protest decisions.”
(citations omitted)).
32
See Kessler, supra note 4 (“[W]ith a well-planned approach to promoting a higher level agency protest program, a
significant proportion of bid protests can be diverted from outside forums. However, while these methods can bring
law firms or contractors to the forum in one protest, it is only the fairness of the program, both in fact and as
perceived by the litigant, that results in repeat customers and referral of others to the program.”).
33
Int’l Bank for Reconstruction & Development, supra note 19, Fig. 2.10.

14

III.

Key Elements of a Bid Protest System

Making agency-level bid protests more useful means addressing two points: (1) the core
elements of an agency-level bid protest system; and (2) in the context of federal procurement,
how those core elements might be improved. A 2007 study by the SIGMA research group at the
Organization for Economic Cooperation and Development (OECD) adopted this general
approach and so helped frame subsequent reform of European member states’ bid protest
(“remedies”) systems.34
The core elements of any bid protest system were identified by Daniel Gordon (former
head of GAO’s bid protest unit, acting general counsel at GAO, Administrator of the Office of
Federal Procurement Policy in the Obama administration, and an associate dean with George
Washington University’s law school before his retirement) in a groundbreaking article he
published in 2006, titled Constructing a Bid Protest Process: Choices Every Procurement
Challenge System Must Make.35 The article explained that any bid protest system must resolve
the following questions, which for the purposes here can be focused on the issues presented by
agency-level bid protests:
•

Where in the Government Is the Protest Forum Located? For agency-level protests, this
question narrows: where in the agency should agency-level bid protests be heard? Some
have recommended that agency-level bid protests be moved outside the contracting
officer’s chain of supervisors. For example the General Services Administration (GSA)
vests its Agency Protest Official (discussed below) with special authority to hear agencylevel bid protests. A related question is how much uniformity there should be between
agencies in the rules and procedures governing agency-level bid protests. Experience
since the current initiative was launched in 1995 suggests that diversity and
experimentation in agency procedures serve as a kind of “laboratory” for reform. At the
same time, though, differences between agencies can cause additional costs and
uncertainty for vendors, and thus deter vendors from using the agency-level bid protest
process.

•

How Broad Is the Forum’s Jurisdiction? For agency-level bid protests, this seems a
relatively straightforward question: logically the boundaries of jurisdiction would be
defined by the scope of the agency’s contracting work. In practice, however, the question
can be more difficult — should, for example, the protest forum hear any challenge
involving procurement, or should its jurisdiction exclude special classes of acquisition
(such as agreements outside the traditional procurement regulatory regime)?36

34

See Organization for Economic Cooperation & Development, SIGMA PAPER NO. 41, PUBLIC PROCUREMENT
REVIEW AND REMEDIES SYSTEMS IN THE EUROPEAN UNION, (2007), available at www.oecd.org [hereinafter
“SIGMA”].
35
35 Pub. Cont. L.J. 427 (2006), https://ssrn.com/abstract=892781.
36
One potentially contentious category of agreements are those entered into under what is known as “Other
Transaction” authority. “Other Transaction” agreements are exempt from most federal procurement laws, and are
subject to only limited protest review at GAO or the Court of Federal Claims. See, e.g., Moshe Schwartz & Heidi
Peters, CONG. RESEARCH SERV., R45521, DEPARTMENT OF DEFENSE USE OF OTHER TRANSACTION AUTHORITY:
BACKGROUND, ANALYSIS, AND ISSUES FOR CONGRESS, 5 (, 2019). A separate but related question goes to

15

•

Who Has Standing to Protest? In agency-level bid protests, as in protests before GAO
and the Court of Federal Claims, standing is limited to certain interested parties, i.e.,
those injured bidders with a direct economic interest in the outcome of the procurement.37
There is a practical logic behind this circumscribed concept of standing: if the protester
is to serve in effect as a “whistleblower” for procurement failures, only the “most
invested” whistleblower (i.e., the bidder with a direct economic interest in a corrected
procedure) should be allowed to protest. As procurement systems continue to evolve
with advancing technology, however — as the administrative record becomes more
immediately available, for example, under an advancing concept of open data in
government — agencies may decide to take a broader approach to standing, to encourage
input (at lower transaction costs) from a larger field of stakeholders.38

•

What Are the Time Limits at the Forum? As Gordon stressed in his article, there are two
key questions regarding timeliness in a bid protest process: how soon the protest must be
filed, and how soon the protest must be resolved.39 Bid protests are part of a broader
procurement system, and it is generally acknowledged that protests must be promptly
resolved in order to minimize any disruptive impact on the underlying procurement.
Because the time allowed for filing an agency-level bid protest generally parallels the
filing deadlines at GAO, the deadline for filing is unlikely to be controversial. The
FAR’s looser requirements regarding the time for agency review — agencies are to
“make their best efforts to resolve agency protests within 35 days after the protest is
filed” — merit further assessment, as some of our interviewees from the private bar have
argued that this open-ended “best efforts” standard in effect discourages agency-level
protests. Protesting vendors are acutely sensitive to costs, and uncertain administrative
deadlines pose risks of open-ended litigation costs, as well. As a practical matter,
protesters will favor a forum with clearly defined timelines (such as GAO), and will tend

administrative exhaustion and exclusivity. As is discussed further below, in the U.S. federal system, although there
is no exhaustion requirement (i.e., a vendor is not required to bring a protest first to the agency before proceeding to
GAO or the Court of Federal Claims), a vendor that protests first at the agency level may have difficulty pursuing a
further protest at GAO. Nor, by the same token, are agency-level protests exclusive (an agency-level protest does
not preclude a subsequent protest at GAO or the Court of Federal Claims); as is also discussed below, however, an
agency-level protest may not be brought at the same time as a protest on the same matter at GAO or the Court of
Federal Claims. There was no support, in the interviews for this study or in agencies’ rules on agency-level protests,
for instituting new requirements as to exhaustion or exclusivity.
37
See, e.g., FAR 33.101 (“Interested party for the purpose of filing a protest means an actual or prospective offeror
whose direct economic interest would be affected by the award of a contract or by the failure to award a contract.”).
The U.S. Court of Appeals for the Federal Circuit recently appeared to take a more liberal approach to standing in
bid protests, when it ruled that a bidder need not be next in line for award to have standing. Under the Federal
Circuit’s decision, it is enough to frame constitutional and statutory standing as an “interested party” at the Court of
Federal Claims for the vendor to show that the same protest issues are likely to arise in other procurements in which
the vendor intends to bid in the near future. Acetris Health, LLC v. United States, 949 F.3d 719, 727-728 (Fed. Cir.
2020), http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/18-2399.Opinion.2-10-2020_1529718.pdf.
38
In the nation of Georgia, for example, all users in the electronic procurement system (in essence, anyone who
signs up online) have standing to protest the procurements posted online. See, e.g., Mathias Huter & Giorgi
Chanturia, How Georgia Is Handling Procurement Transparency (Feb. 3, 2014), https://www.opencontracting.org/2014/02/03/how_georgia_is_handling_procurement_transparency/.
39
See Gordon, supra note 35, at 437.

16

to avoid a forum with loosely defined deadlines for action (such as the Court of Federal
Claims). (The figure below, from a RAND Corporation study,40 shows that the protests
at the Court regularly take longer to close than the 100 days allowed by statute for GAO
protests.)

•

What Evidence Does the Forum Have Before It in Reaching Its Decision: This question
really goes to the administrative record provided to the protester, because that is the
record the protester relies upon in making its protest arguments. FAR 33.103 does not
require that the protester be afforded any access to the agency record. FAR 33.103 says
only that, to “the extent permitted by law and regulation, the parties may exchange
relevant information.” GAO, in contrast, does require agencies to produce the relevant
record.41 Although the Court of Federal Claims’ rules define a more narrowly
circumscribed administrative record for the agency to produce than at GAO,42 in practice
the Court of Federal Claims may afford broader access to discovery against the agency if
needed to resolve the issues in the protest.43 Ready access to the administrative record at

40

Mark V. Arena et al., supra note 26, at 54.
GAO Bid Protest Regulation 21.3; 4 C.F.R. § 21.3 (2020).
42
Compare GAO Bid Protest Regulation 21.3, 4 C.F.R. § 21.3 (calling for production of all “relevant” documents in
a GAO protest) with U.S. Ct. of Fed. Claims R., Appendix C, Sec. VII (describing specific categories of documents
from procurement file to be produced).
43
See, e.g., Michael J. Schaengold, T. Michael Guiffré & Elizabeth M. Gill, supra note 24, at 305-08 (detailed
review of Court of Federal Claims’ precedents regarding supplementation of the record in bid protests).
41

17

GAO and the Court of Federal Claims is made easier through the protective orders they
issue, whereas there is no clear authority for protective orders in agency-level bid
protests.44 The rights of vendors to access explanations for an award through debriefings
— access rights that are grounded in the procurement rules, and not in protest
proceedings — have expanded significantly since 1995.45 Over time, the rules have given
vendors broader rights to information when they are told why they lost (or won) a
particular bid, in a post-award debriefing by agency officials. These expanding rights to
information in debriefings, afforded as a matter of course under the procurement rules,
highlight the relative lack of information provided in an agency-level protest. A vendor
will be less likely to resort to an agency-level bid protest if the administrative record is
not available there, especially given the ready alternatives of protests at GAO or the
Court of Federal Claims.46
•

Is the Procurement “Put on Hold” During the Protest? The next element looks to
whether a procurement under protest will be stayed during the pendency of the protest
proceedings. A timely protest at GAO will trigger a statutory stay of the procurement
during the pendency of the protest, and the government routinely accedes to a voluntary
stay during the pendency of protests at the Court of Federal Claims. If the government
refuses a voluntary stay, the Court of Federal Claims can enter an injunction staying the
procurement. In 1995, Executive Order 12979 endorsing agency-level protests called for
stay of contract award or protest while an agency-level protest is pending, “except where
immediate contract award or performance is justified for urgent and compelling reasons
or is determined to be in the best interest of the United States.” The implementing FAR
provision accordingly requires a stay of the procurement during an agency-level protest.
But because of the lack of transparency surrounding many agency-level bid protests,
many vendors remain deeply uncertain that the procurement will, in fact, be stayed while

See, e.g., Kessler, supra note 4 (“The most controversial issue regarding release of documents in
the agency level protest process is the potential use of ‘protective orders’ to permit release of a full administrative
report to a protester's counsel. One practical reason against this is simply the time factor. However, even apart from
the time factor, it is recommended that those desiring full release under a protective order currently have
viable protest forums (GAO and the courts) where they can obtain a protective order and litigate their issues at the
more leisurely pace that full disclosure of documents demands. Those forums also have a wider range of sanctions
available for violations of a protective order. (It is questionable whether agencies truly have any viable sanctions
available for such violations.)”).
45
See, e.g., FAR 15.506 (post-award debriefing). The rights of debriefed offerors were further expanded by Section
818 of the National Defense Authorization Act for Fiscal Year 2018, Pub. L. No. 115-91, which provided for
enhanced debriefing rights. See Memorandum from the Office of the Under Secretary of Defense -- Class Deviation
(Mar. 22, 2018), https://www.acq.osd.mil/dpap/policy/policyvault/USA000563-18-DPAP.pdf. Section 818 also
provided that, in “the case of a contract award in excess of $100,000,000,” Defense agencies must disclose the
agency’s “written source selection award determination, redacted to protect the confidential and proprietary
information of other offerors for the contract award, and, in the case of a contract award in excess of $10,000,000
and not in excess of $100,000,000 with a small business or nontraditional contractor, an option for the small
business or nontraditional contractor to request such disclosure.”
46
See, e.g., Michael J. Schaengold, T. Michael Guiffré & Elizabeth M. Gill, supra note 24, at 273 (“Perhaps the
major disadvantage to filing an agency-level protest is that, unlike a GAO or COFC protest, the protester has no
right to discovery.”).
44

18

an agency-level protest is pending decision.47 That uncertainty — which discourages use
of agency-level bid protests — is deepened by the terms of FAR 33.103(f)(4), which is
explicit that the statutory stay at GAO may be lost if a vendor first brings an agency-level
bid protest. Vendors’ uncertainty regarding a stay of the underlying contract is
important, because the “carrot” used to bring a vendor to protest (against its agency
customer) is the prospect of an award of the contract.48 The situation is further
complicated by the practical reality, which Gordon confirmed through empirical research,
that a vendor often does not actually want to “win” the protest, but wants an opportunity
to compete fairly for the contract.49 The protester typically wants to convince the
customer agency to take corrective action early in the protest process, so that the agency
will reopen a new, fairer competition.50
•

How Difficult Is It for the Protester To Win? Gordon’s groundbreaking 2006 article was
written in part for an international readership, and so he duly noted that the standard of
review is important and may vary in different protest systems. As a practical matter,
however, here the legal standard of review in agency-level protests is likely to match that
applied in GAO and Court of Federal Claims protests. Although FAR 33.103 does not
set forth a standard of review in agency-level protests, the leading treatise on formations
of federal contracts concluded that the standard of review which will be applied by
agencies will parallel that applied by GAO and the Court of Federal Claims.51 That said,
as Gordon pointed out in his article, the stated standard of review may not be as
important as the actual intensity of review — which, experience shows, can vary
enormously from one forum to another.52 To assess that “intensity” of review, however,
requires detailed, public data on agency-level protests. As a practical matter, that data is
generally not available.53

47

While some practitioners have suggested that the agency and the protester should negotiate a continued stay if,
after the agency-level protest is concluded, the vendor goes on to protest at GAO, other commentators have
questioned the wisdom of negotiating a stay agreement that may not be enforceable against the agency. See Michael
J. Schaengold, T. Michael Guiffré & Elizabeth M. Gill, supra note 24, at 273-74.
48
See, e.g., Daniel I. Gordon, Bid Protests: The Costs are Real, but the Benefits Outweigh Them, 42 PUB. CONT. L.J.
489 (2013), https://ssrn.com/abstract=2228748. The European Union has recognized the need to maintain the status
quo, and has instituted an automatic stay (a “standstill”) of all procurements before award, to allow time for a
challenge. See European Commission, Remedies Directive, https://ec.europa.eu/growth/single-market/publicprocurement/rules-implementation/remedies-directives_en.
49
See Daniel I. Gordon, Feature Comment: Dissecting GAO’s Bid Protest “Effectiveness” Rate, 56 Gov't
Contractor ¶ 25 (2014).
50
See id.
51
See John Cibinic, Jr., Ralph C. Nash, Jr. & Christopher R. Yukins, Formations of Government Contracts 1646 (4th
ed. 2011).
52
For example, the General Services Board of Contract Appeals lost its limited protest jurisdiction in 1996 in part
because some members of Congress and many in the agencies were convinced that the Board was applying too
stringent a standard of review to information technology awards. See, e.g., NDAA for FY 1996, supra note 11;
Joseph J. Petrillo, GSBCA Opponents Use Flawed Ideas To Do Away with Board, Gov. Computer News, Feb. 5,
1996, https://gcn.com/articles/1996/02/05/gsbcas-opponents-use-flawed-ideas-to-do-away-with-board.aspx.
53
See, e.g., Erik A. Troff, Agency-Level Bid Protest Reform: Time for a Little Less Efficiency, at 4 (2005)
(unpublished thesis with data on agency-level bid protests), https://apps.dtic.mil/dtic/tr/fulltext/u2/a433545.pdf.
Whether, and how, agencies will publish data on their decisions in agency-level protests, including potentially the
decisions themselves, will be an important point of discussion below.

19

Having identified the key elements of agency-level bid protests in the broader context of the U.S.
procurement system, the next step, reviewed below, is to assess how agency-level bid protests
might be improved.
IV.

Assessing Potential Gains for Agencies in Reforms of Agency-Level Protests

Agency-level protests, as currently framed by the FAR, represent a large missed
opportunity for agencies. As noted, statistics are not available for agency-level bid protests
across the government (a possible point of reform discussed below), but statistics are available
from the GAO for protests filed there. Every year, GAO publishes data on the protests it hears,
including those protests GAO sustains (grants). A review done specially for this study found that
of the 46 protests GAO sustained (granted) for the 2018 fiscal year, a substantial portion — at
least 6 (or 13%) of the protests — began as agency-level bid protests.54 Additionally, at least 46
of the 446 protests (10%) decided by GAO that year originated as (were preceded by) agencylevel protests.55 These statistics suggest that serious procurement errors are put before federal
agencies in agency-level bid protests, and that agencies could benefit — both by resolving the
errors early, and by avoiding the further delay and disruption of GAO protests — by using a
more robust process for agency-level protests.
The findings below combine Gordon’s proposed analytical structure (discussed above)
with best practices which have emerged in federal agencies’ internal bid protest processes since
1995. The agencies’ best practices reflect the agencies’ own efforts to improve agency-level
protests, to make them more effective and reliable for both agencies and their vendors. As noted,
the findings below reflect extensive discussions with lawyers and procurement professionals
with deep backgrounds in agency-level bid protests — discussions that were, for the most part,
held on background.56 In interviews,57 the members of the procurement community gave
invaluable insights on the current state of agency-level protests, and on whether the practices
adopted by some agencies should, in fact, be applied to government-wide. As the discussion
below shows, the experience and input from experts in the community were extremely helpful.
V.

Potential Points of Reform for Agency-Level Protests

For each element of Gordon’s conceptual structure, this study assesses the current
practices in agency-level bid protests, then reviews whether the best practices developed at
certain agencies might be applied government-wide, presumably through a revised FAR
provision but perhaps also through agencies’ amendments of their bid protest procedures.
These figures were obtained by searching within WestLaw’s “Comptroller General Decisions - Sustained”
Database. Initially all cases in the date range 10/01/2017 to 09/30/2018 were reviewed, to identify decisions for 46
GAO sustained protests in fiscal year 2018. Next, the cases in this date range were narrowed by searching for the
term “agency level” within the published decisions. Searching for “agency level” within the results rendered 6 cases
that originated as agency-level protests.
55
This portion of the empirical study drew upon the wider WestLaw “Comptroller General Decisions” database.
56
See supra note 13 and accompanying text.
57
The briefing used for the interviews is at https://publicprocurementinternational.com/agency-level-bid-protests/.
54

20

A. Where Is the Protest Forum Located?
The first element of Gordon’s analytical structure goes to where in the government (here,
more specifically, where in the agency) the bid protest function is located. As noted, agencylevel protests existed long before the executive order of 1995. Their origins likely lie in
contracting officials’ inherent discretion to review and correct their own procurement decisions.
In fact, the model law developed through the United Nations (and relied upon internationally)
explicitly treats these types of protests as a form of self-correction by contracting agencies.58
FAR 33.103 allows vendors to seek that type of review by the contracting officer herself, but
also allows for a higher-level review. This section focuses on the latter question — the higherlevel review — and draws on emerging agency practices to assess how that might best be
structured.
i. Current Practices Regarding Placement of Agency Protests
Currently agencies have significant discretion to decide where the agency-level protest
function is located and how it should be structured. FAR 33.103 states that: (1) agency-level
protests will be resolved by the contracting officer or an official designated to receive protests;
(2) interested parties may request an independent review of their protests at a level above the
contracting officer, by officials designated by the agency; and (3) if practicable, an official who
conducts an independent review should not have had previous personal involvement in the
procurement.59 Agencies’ varying approaches show that these basic requirements can be met in
a number of ways.
In implementing the basic requirements of FAR 33.103, agencies generally adopt one of
three approaches:

58
59

UNCITRAL MODEL LAW ON PUBLIC PROCUREMENT, supra note 20, art. 66 (2011).
FAR 33.103(d)(3)-(4) (emphasis added). The rule states, in relevant part:
(3) All protests filed directly with the agency will be addressed to the contracting officer or other official
designated to receive protests.
(4) In accordance with agency procedures, interested parties may request an independent review of
their protest at a level above the contracting officer; solicitations should advise potential bidders and
offerors that this review is available. Agency procedures and/or solicitations shall notify potential bidders
and offerors whether this independent review is available as an alternative to consideration by the
contracting officer of a protest or is available as an appeal of a contracting officer decision on a protest.
Agencies shall designate the official(s) who are to conduct this independent review, but the official(s) need
not be within the contracting officer's supervisory chain. When practicable, officials designated to conduct
the independent review should not have had previous personal involvement in the procurement. If there is
an agency appellate review of the contracting officer's decision on the protest, it will not extend GAO's
timeliness requirements. Therefore, any subsequent protest to the GAO must be filed within 10 days of
knowledge of initial adverse agency action (4 CFR 21.2(a)(3)).

21

(1) In some agencies, the vendor may file a protest with either (a) the contracting officer,
or (b) an independent review authority (sometimes called the “Agency Protest
Official”). The vendor must choose one path or the other.60
(2) In another agency approach, if the vendor protests first to the contracting officer, the
contracting officer’s initial decision may be “appealed” to a higher-level agency
official, sometimes the head of the contracting activity (HCA) or another official at a
level above the contracting officer.61
(3) Finally, some agencies require that an agency-level protest be decided first by the
contracting officer, in a sort of exhaustion requirement, before an independent review
may be sought at a level above the contracting officer.62 Some agencies specify where
in the hierarchy of the agency — how high in the procurement organization, for
example — the independent review must be conducted.63
When an agency allows the protester to choose between filing a protest with the
contracting officer and an independent review authority, the two choices generally are treated as
alternatives and protesters are prohibited from appealing internally from the agency decision.64
An exception is the Department of Veteran Affairs, which allows for the appeal of a contracting
officer’s decision within the agency.65 Additionally, when an agency allows a choice of agency
forum, generally if the protest is silent on the protestor’s choice of forum then by default the
contracting officer will decide the protest.66
Vendors will sometimes choose to protest directly to the contracting officer rather than a
higher agency authority in order to avoid embarrassing the contracting officer (vendors often
have longstanding relationships with the contracting officers, as agency customers), or to
encourage the contracting officer to focus on and resolve a recurring issue in the procurements
she oversees (again, because both the contracting officer and the vendor are repeat players in a
cyclical procurement process).
On the other hand, in interviews and meetings held for this study, some counsel for
vendors reported that they are wary of an agency-level protest when the contracting officer
60

See DLADS 33.103(d)(4); CAR 1352.233-70 (a); DOLAR 2933.103 (a)(2); DOSAR 633.103(d)(4); AGAR
433.103(a); GSAM 533.103-1 (a); JAR 2833.101(b); JAR 2833.101(b); NFS 1833.103 (d)(4); VAAR 833.103-70
(a). The references here are to agency supplements to the Federal Acquisition Regulation; in Appendix A to this
report, there is a list of acronyms identifying the agencies cited.
61
DARS 33.103(f)(1); AGAR 433.12(b); AIDAR 733.103-71(a); DEAR 933.103(i); HHSAR 333.102(g)(2).
62
AFARS 5133.103 (d)(3); SOFARS 5633.103 (d)(3); EPAAR 1533.103; HUDAR 2433.103 (d)(4)(ii); NRCAR
2033.103; DIAR 1433.103.
63
See AFARS 5133.103(d)(4); CAR 1333.101; DOLAR 2933.103(a)(2)); DOSAR 633.103(d)(4); JAR 2833.101
(a); NFS 1833.103 (d)(4); NMCARS 5233.103 (d)(4); SOFARS 5633.209.
64
See DLADS L06 Agency Protests (DEC 2016); GSAM 533.103-1(a); DOLAR 2933.103(c); JAR 2833.103(d);
NFS 1833.103 (e)(4).
65
VAAR 833.103-70
66
See DLADS L06 Agency Protests (DEC 2016); GSAM 533.103-1(a)); JAR 2833.102(d)(1)(ii); NFS 1833.103
(d)(4).

22

decides the protest. Some vendor attorneys feared inherent bias when the contracting officer
decides an agency-level protest that challenges that contracting officer’s own decision, especially
compared to an independent review authority with no previous involvement in the procurement.
Another potential reason not to file an agency-level protest with a contracting officer is
that, if the contracting officer denies the protest, an appeal for higher-level review within the
agency (if available) will not suspend GAO’s timeliness requirements.67 Any protest to GAO
must be filed within ten days of knowledge of initial adverse agency action, and an adverse
decision by a contracting officer is an initial adverse agency action. 68 Once the contracting
officer’s decision is issued, the vendor may be forced to choose between appealing to a higher
level in the agency or preserving a timely protest at GAO. Worse yet, it may be unclear whether
the agency has taken adverse action, for (as discussed below) under GAO’s bid protest
regulations any vendor knowledge of adverse agency action, actual or constructive, may trigger
the filing deadline.69 Because protesting to the contracting officer may put the vendor into this
uncertain tactical “box,” many vendors will simply forego an agency-level protest.
ii. Best Practices and Potential Reforms Regarding Placement and
Structure of the Agency-Level Protest Function
Because of the structure of the current rule governing agency-level bid protests, FAR
33.103, there are two levels of best practices to consider here: best practices for the contracting
officer (if she is asked to decide the protest), and for the higher-level official (if the protester
goes there).
Agencies have generally done little to confine contracting officers’ discretion over
agency-level bid protests filed with them. The Air Force, for example, allows contracting
officers to dismiss agency-level protests summarily,70 though it requires contracting officers to
consult with counsel before sustaining a protest.71 The Air Force has, however, instituted an
important best practice in requiring contracting officers to report to what it calls “focal points”
(which an Air Force interviewee described for this study as internal tracking systems for
protests) on ongoing protests, and to register all protests on a centralized database.72 As an Air
Force attorney explained in our interview, this allows higher-level officials to exercise oversight
over protests — to see patterns in protests (including agency-level protests), and to take

67

See FAR 33.103 (d)(4).
FAR 33.103 (d)(4); 4 C.F.R. 21.2(a)(3).
69
4 C.F.R. § 21.2(a)(3)(2020) (“If a timely agency-level protest was previously filed, any subsequent protest to
GAO must be filed within 10 days of actual or constructive knowledge of initial adverse agency action, provided the
agency-level protest was filed in accordance with . . . this section, unless the agency imposes a more stringent time
for filing, in which case the agency’s time for filing will control.”).
70
AFICC PGI 5333.103.
71
AFFARS 5333.103.
72
See, e.g., AFICC PGI 5333.102-90. The RAND Corporation in 2012 recommended that the Air Force track GAO
protests closely, to assess costs and outcomes. See Frank Camm et al., Government Accountability Office Bid
Protests in Air Force Source Selections Evidence and Options— Executive Summary, RAND Corporation, ch. 2
(2012), available at https://www.rand.org/content/dam/rand/pubs/monographs/2012/RAND_MG1077.pdf.
68

23

appropriate measures in management and training to ameliorate recurring problems in Air Force
procurement.
Interviews with attorneys in the military services suggested that centralizing oversight
within the agencies over agency-level protests would enhance the function, because
centralization would give managers and attorneys more information on problems emerging in the
procurement system. In some agencies, at the higher tier of agency-level protests103 the authority
over agency-level bid protests has been centralized in an “Agency Protest Official” (APO). A
number of agencies have done this in order to improve the effectiveness of agency-level bid
protests, including GSA (the leading federal centralized purchasing agency), the Department of
Labor (DOL), and the Department of Justice (DOJ), each of which has named an APO as the
official centrally responsible for hearing higher-level agency-level bid protests.73
An APO is an official who is specifically designated within an agency to decide agencylevel protests.74 Naming an APO within each agency would codify an emerging best practice,
one that lends authority, accountability and potentially some measure of uniformity to the
agency-level bid protest process, since all higher-level agency protests would be channeled to
one official.75 An APO also would lend legitimacy and perceived fairness to the process,
because the agency could separate the APO from the procurement process (compared to the head
of the contracting activity or the general counsel, both of whom are part of the procurement
decision making process). As the Air Force example shows, by centralizing oversight over
agency-level protests, agencies would be better able to draw on lessons learned from agency
protests, to improve management and training.
In a 1997 article recommending agency reforms to implement the 1995 executive order
on agency-level protests, Jeffrey Kessler, a civilian bid protest attorney for the Department of the
Army, described the ideal qualifications for a higher-level protest authority — what today could
be called an APO. Drawing on many years of agency experience with agency-level protests
before the 1995 executive order, he described the role of this higher-level protest authority
within an agency:
[T]here is no regulatory reason why an appropriate person outside of the CO's chain
should not be designated as the protest decision authority. However, whoever acts as
the protest decision authority must not only have experience in the field of Government
contracting (although not necessarily as a CO [contracting officer]) and knowledge of the
FAR, but also knowledge of how the most recent case law interprets the FAR. The
decisions of the protest decision authority will be reviewed by these forums, and under
their legal standards. The protest decision authority must be aware that his decision is
quasi-judicial in nature, and is not a management-type decision, which is the mode in

73

DOLAR 2933.103(a)(2); GSAM 533.103-1(a); JAR 2833.103(c)(3).
See DOLAR 2933.103(a)(2); GSAM 533.101; JAR 2833.101(a).
75
See DLADS 33.103(d)(4); CAR 1352.233-70 (a); DOLAR 2933.103 (a)(2); DOSAR 633.103(d)(4); (AGAR
433.103(a); GSAM 533.103-1 (a); JAR 2833.101(b); JAR 2833.101(b); NFS 1833.103 (d)(4); VAAR 833.103-70
(a); DARS 33.103(f)(1); AGAR 433.12(b); AIDAR 733.103-71 (a); DEAR 933.103(i); HHSAR 333.102(g)(2).
74

24

which this person typically acts. No matter who is selected as the protest decision
authority, it is important for that person to receive some form of legal assistance.76
Kessler also described possible candidates for higher-level protest officials (what in 1997
he called a “protest decision authority” and today (as noted) might be called an APO). He
explained that a senior legal officer or an ombudsman with substantial authority could take on
the role:
There are two primary candidates for protest decision authority other than someone in the
CO's chain of command. One is the agency chief counsel, senior procurement attorney, or
other high level legal officer with significant procurement and protest experience. Their
legal experience is invaluable in making sure that the higher level agency protest is
decided in accordance with both the facts and the law. The second alternative is an
ombudsman that is at a sufficiently high level to enforce agency compliance with a
sustained protest. The ombudsman's expertise is in the resolution of problems, and
a protest is simply a specific kind of procurement problem in need of resolution, albeit an
essentially legal one. The ombudsman, like the higher level procurement person, should
use the assistance of experienced counsel for the formal resolution of a higher level
bid protest.77
“No matter who is selected as the protest decision authority,” Kessler stressed, “the bottom line
is this: that person must wield sufficient clout within the bureaucracy to be able to sustain a
meritorious protest, an action which is likely to be resisted by the CO and his chain. That person
must also have the authority to make sure that any recommended corrective action in a
sustained protest is properly implemented in the field.”78
When asked in interviews for this study about requiring every agency to appoint an APO,
some agency counsel objected that this would add cost and complexity to a relatively simple and
streamlined agency-level bid protest system and that this would make it difficult for smaller
agencies to appoint APOs. There are, however, other independent positions related to the
procurement function which are staffed by many agencies — the suspension and debarment
official who must be named under FAR Subpart 9.4, for example, and the competition advocate
called for by FAR 6.501.79 Agencies often ask officials to “dual-hat” — that is, to handle these
various functions. GSA, for example, has its suspension and debarment official act as the
agency’s APO as well. This sort of “dual-hatting” would reduce some of the administrative
burdens of establishing an APO — burdens that otherwise weighed against establishing the APO
position, in the eyes of some agency counsel.

76

Kessler, supra note 4.
Id.
78
Id.
79
FAR 6.501 (“As required by 41 U.S.C. 1705 , the head of each executive agency shall designate an advocate for
competition for the agency and for each procuring activity of the agency.”).
77

25

Another approach would be to share the APO function among several agencies, much as
the Civilian Board of Contract Appeals handles disputes for many civilian agencies. This would
be appropriate under the 1995 executive order which created the agency-bid protest system, for
the order specifically contemplated the use of “another agency’s personnel” to address agencylevel protests.80
B. How Broad Is the Agency-Level Bid Protest Jurisdiction?
The next element in Gordon’s analysis looked to the question of subject matter
jurisdiction, and specifically at how broadly that jurisdiction swept for a bid protest function. As
the discussion below reflects, agencies have taken divergent and ad hoc approaches to defining
the scope of jurisdiction in their agency-level bid protest functions. Because most limits on
jurisdiction are at the margins of the procurement system (one agency, for example, bars agencylevel protests regarding subcontracts), this might not seem a critical issue for reform. But
because new methods of procurement are emerging which may fall outside the authority of the
traditional bid protest fora (GAO and the Court of Federal Claims), agencies may wish to take an
expansive approach to agency-level bid protest jurisdiction, to ensure oversight and
accountability (and thus contain agencies’ risks) regarding new procurement methods.
i. Current Practices Regarding Jurisdiction
The FAR is silent on the limits of the jurisdiction of agency-level protests, and some
agencies (discussed below) have exercised their discretion to set their own limits on
jurisdiction.81 When asked in interviews for this report whether the jurisdiction of agency-level
bid protests should be limited, some agency counsel said no, because they considered agencylevel protests as tools to resolve problems which logically could emerge in any quarter of an
agency’s procurement functions.
Agencies’ ad hoc approaches to jurisdiction in agency-level protests have created a
patchwork of rules, for example regarding task- and delivery-order protests under indefinitedelivery/indefinite-quantity (IDIQ) contracts. (As is discussed below, these are protests of
purchase orders issued under standing “catalog” contracts.) That patchwork of rules undercuts
the effectiveness of agency-level bid protests for agencies, for the sometimes conflicting
jurisdictional rules create risks and uncertainties for vendors, which are less likely to turn to
agency-level bid protests as a result.
Some agencies, such as the United States Agency for International Development
(USAID) and the Department of Veteran Affairs (VA), bar agency-level protests on issues of

80

Exec. Order No. 12979(b).
See generally FAR 33.103. Some agencies also may dismiss a protest if a protest on the same or similar basis is
filed with a protest forum outside of the agency. AIDAR 733.103-73; GSAM 533.103-1(g); VAAR 833.103-70
(b)(8); DOLAR 2933.103(n); JAR 2833.103(n); NFS 1833.103(e) This seems more like a matter of enforcing an
election of remedies, rather than an imposed limitation on agencies’ jurisdiction to review internal procurement
failures.
81

26

contract administration, small business status, and responsibility determinations.82 The Marine
Corps has argued that only GAO has jurisdiction over task-order protests,83 and the Army
Materiel Command refuses to hear agency-level protests under “the GAO’s $25 million
jurisdictional threshold to protests of task and delivery orders issued under Department of
Defense (DoD) procurements.”84 In contrast, at least one other Defense Department agency has
decided an agency-level protests on a task or delivery order where GAO apparently lacked bid
protest jurisdiction.85
ii. Emerging Best Practices: Flexible Jurisdiction
As noted, the patchwork of rules regarding agencies’ subject-matter jurisdiction is
traceable (at least in part) to conflicting rules regarding the protestability of orders under certain
standing agreements. The agreements at issue — the Multiple Award Schedules (MAS)
contracts sponsored by the General Services Administration (GSA) and the IDIQ contracts
sponsored by GSA and other agencies — operate in broadly similar ways86 and play a major role
in the federal procurement market. Under these agreements, master contracts are awarded to
multiple contractors, and then orders (“task” and “delivery” orders) are awarded under those
master contracts by customer agencies, typically after a streamlined competition among the
master contract holders. Orders under the GSA MAS master agreements may always be
protested at GAO,87 but protests of orders under IDIQ contracts are strictly limited by dollar
thresholds.88
One approach to the patchwork of rules regarding jurisdiction would be to clarify an
expansive jurisdiction for agency-level protests, presumptively to cover (as the Court of Federal
Claims’ Tucker Act jurisdiction covers) any protest to “a solicitation by [the] agency for bids or
proposals for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.”89 Within that broad presumptive jurisdiction, agencies still could carve out
exceptions.

82

AIDAR 733.103-73 (a-i); VAAR 833.103-70(b)(1-6)).
See, Logis-Tech, Inc., B-407687, 2013 CPD ¶ 41, at 4 (Comp. Gen. Jan. 24. 2013) (finding that the Marines
initially rejected the protest for lack of jurisdiction because the protest was for a task and delivery order).
84
Army Materiel Command, HQ AMC-LEVEL PROTEST PROCEDURES PROGRAM, https://www.amc.army.mil
/Connect/Legal-Resources/ [hereinafter “AMC”]; see also FAR 16.505(a)(10) (jurisdictional threshold amount for
protests of orders at GAO).
85
See, Kevcon, Inc., B-406418, 2012 CPD ¶ 108 (Comp. Gen. Mar. 7. 2012) (noting that the Department of Veteran
Affairs issued a decision on a protest of a task and delivery order valued less than $10 million).
86
Although the GSA MAS agreements are regulated under FAR Part 8 and the IDIQ agreements under FAR
Subpart 16.5, most in the procurement community recognize that the agreements function in generally similar ways.
87
See, e.g., Severn Cos., Inc., Comp. Gen. B-275717, 97-1 CPD ¶ 181 (Comp. Gen, April 28, 1997).
88
For a practitioners’ summary of limits on protests of task and delivery orders, see Richard B. Oliver et. al
.Differing GAO Task Order Protest Thresholds (, Jan. 3, 2017), https://www.pillsburylaw.com/en/news-andinsights/differing-gao-task-order-protest-thresholds.html.
89
28 U.S.C. § 1491(b).
83

27

A broad statement of jurisdiction would leave agency officials with clearer authority to
address novel issues that emerge in a rapidly evolving procurement system, such as misuse of
task order purchasing authorities, or problems relating to the new “electronic marketplaces”
(commercial online marketplaces) being opened to user purchases by GSA.90
C. Who Has Standing to Protest?
i. Current Practices: FAR Defines Standing
The FAR requires that the protester in an agency-level protest be an interested party in
the procurement.91 The FAR defines an interested party as “an actual or prospective offeror
whose direct economic interest would be affected by the award of a contract or by the failure to
award a contract.”92 Agencies generally adopt this definition to define standing to bring agencylevel bid protests, with a few agencies incorporating language from the definition into the
agencies’ FAR supplements.93 Some agencies also explicitly prohibit subcontractors from filing
protests.94
ii. Maintaining Link to General Principles of Protest Standing
The soundest course appears to maintain the status quo: to continue to link standing for
purposes of agency-level bid protests to general principles of standing at GAO and the Court of
Federal Claims. As noted, agencies use the same “interested party” standard as GAO and the
Court of Federal Claims.95 While other jurisdictions around the world use other measures of
standing for protests,96 the “interested party” standard is well-established in U.S. federal practice.
Recent precedents show that the meaning of “interested party” may continue to evolve and even
expand,97 perhaps out of a growing sense that protesters are arguably more whistleblowers (who
some believe should be afforded special protections and rights) than claimants (who presumably
must show actual injury for standing). By continuing to link the standard for standing in agencylevel protests to the evolving “interested party” standard in the other bid protest fora, agencies’
procedures will be better able to keep pace with an evolving understanding of protests’ role in a
modern procurement system.

90

See, e.g., Christopher R. Yukins, U.S. Government to Award Billions of Dollars in Contracts to Open Electronic
Marketplaces to Government Customers—Though Serious Questions Remain, 61 GOV. CONTACTOR. ¶ 303,Oct. 16,
2019, https://ssrn.com/abstract=3471405.
91
FAR 33.103(d)(4).
92
FAR 33.101.
93
See AGAR 433.103(a); DOLAR 2933.101(e); JAR 2833.101(c); NFS 1833.103.
94
See AIDAR 733.103-73; (VAAR 833.103-70(b)(7).
95
See 28 U.S.C. §1491(b)(1)(2012) (Court of Federal Claims protest standing requirement); 4 C.F.R. §21.0 (GAO
protest standing requirement).
96
See SIGMA, supra note 34, at 26-27.
97
See Acetris Health, LLC, 949 F.3d at 727-28.

28

D. What Are the Time Limits at the Forum?
As Gordon explained, there are actually two separate time constraints to be considered in
ordering a bid protest system: how soon a vendor must file its protest, and how long the deciding
forum has to decide the protest. Both time limits relate back to a core concern for any bid protest
system: how to minimize the disruption to the procurement cycle — here, the time required to
complete that cycle — caused by a protest system. Both issues of time are acutely important to
agency-level bid protests, which must accommodate users’ demands that the services and goods
they need be purchased as rapidly as possible.
i. Current Practices: Uniform Deadlines for Filing, Varying Deadlines
for Concluding Protest Review
The FAR’s most basic time limit on vendors — the deadline for filing an agency-level
bid protest — has not been altered by the agencies in implementing the basic rule. In important
ways, FAR 33.103 follows the same timeliness requirements as apply at the GAO: agency-level
protests must be filed at the agency within ten days after contract award or within five days after
a debriefing date offered to the protester under a timely debriefing request, whichever is later.98
After the protest is initially decided within the agency, if an internal “appeal” is available the
vendor must decide if it will appeal the agency-level protest within the agency, which the
protester generally must do within ten days.99 Alternatively, the protester may file a protest
anew with GAO, which the vendor also must do within ten days.100
Unlike the deadlines for filing protests (which have been borrowed largely intact from the
GAO process),101 the timelines for deciding agency-level protests have been reworked by many
agencies over the years. Under the FAR, the basic rule is that agencies must make best efforts to
resolve agency-level protests within 35 days after the protest is filed.102 Different agencies have
adopted different deadlines for resolving an agency-level bid protests, ranging from the basic
rule’s 35 days to as few as 20 days.103 Some agencies also require the deciding official to meet

98

FAR 33.103 (f)(3).
See EPAAR 1533.103); HUDAR 2433.103(d)(4)(i); VAAR 833.103-70 (d)(1).
100
See FAR 33.103 (d)(4); see also 4 C.F.R. 21.2(a)(3).
101
In fact, the GAO rules expressly apply the GAO’s timelines to agency-level protests. FAR 33.103(a)3) provides
(with emphasis added):
99

(3) If a timely agency-level protest was previously filed, any subsequent protest to GAO must be filed
within 10 days of actual or constructive knowledge of initial adverse agency action, provided the agencylevel protest was filed in accordance with paragraphs (a)(1) and (2) of this section [which set deadlines for
GAO protests], unless the agency imposes a more stringent time for filing, in which case the agency’s time
for filing will control. In cases where an alleged impropriety in a solicitation is timely protested to an
agency, any subsequent protest to GAO will be considered timely if filed within the 10-day period provided
by this paragraph, even if filed after bid opening or the closing time for receipt of proposals.
102
103

FAR 33.103 (g) (emphasis added).
Compare DEAR 933.103(k) with DOLAR 2933.103(j).

29

other milestones, such as conducting a scheduling conference with the parties within five days
after the protest is filed.104
ii. Potential Reforms Regarding the Timeline for Decision
For the reasons outlined above, any reforms regarding timeliness in agency-level bid
protests are unlikely to touch on when the protest must be filed, and are more likely to address
how quickly the protest is to be completed. Reform might come in a shorter timeline for protests,
or (more likely) in the certainty and transparency with which agency-level protests are promptly
concluded.
Any reform to shorten the time for an agency-level bid protest should be understood
against the backdrop of broader pressures to shorten the procurement cycle, as markets move
ever faster.105 Furthermore, any reform regarding the time needed for agency-level bid protests
should recognize that, unlike GAO or Court of Federal Claims protests, it is not uncommon for
agency-level protests to be resolved without disrupting the planned timeline for a
procurement.106 Shortening the deadline to 20 days, for example, from the current 35 days, could
further reduce the disruption a protest may cause the agency procurement process.
Another potential reform would be to adopt the procedural milestones that some agencies
have instituted to help ensure that the agency-level protest moves forward in a timely manner,
with adequate due process. GSA, for example, uses an early status conference to frame the
schedule for agency-level protests, and the GSA APO can there direct that appropriate
documentation be produced.107
Interviews conducted for this study showed, however, that the real problem in the
agency-level protest process is the uncertainties in when, and how, the protests are completed
under the current rule. In our discussions, counsel for private vendors in particular identified at
least three problems with the current process:
•

Protest Decisions Delayed: Vendors’ counsel complained that agencies sometimes
fail to meet the loose deadline which requires agencies to make “best efforts” to

104

DOLAR 2933.103(d); JAR 2833.103(e).
See, e.g., U.S. Department of Defense, PROCUREMENT TOOLBOX: PALT,
https://dodprocurementtoolbox.com/site-pages/palt. (last visited Mar. 13, 2020) (discussing tools and legal
requirements to address Procurement Acquisition Lead Time (PALT)).,
106
Jeffrey Kessler, the Army attorney who wrote on agency-level bid protests in 1997, pointed to many prior years
of experience in resolving agency-level bid protests within the 20-day deadline set by the Army Materiel Command
to argue that agency-level bid protests can be completed quickly and without disrupting the underlying procurement:
105

The AMC higher level agency protest program has an even shorter period for decision--20 working days.
Based on available statistics, AMC has handled the highest number of higher level agency protests of any
agency to date, and it has issued no overrides in almost 400 protest cases. There has been no acquisition
which could not wait for the extremely short turn-around involved in AMC protest decisions.
See, e.g., Kessler, supra note 4.
107
GSAM 533.103-2.

30

complete their reviews within 35 days. These delays (which can extend well beyond
the regulatory deadline, sometimes for weeks or months) raise costs for the protesters,
which are typically repeat government contractors that will pass at least some of those
costs back to the government in higher pricing. A delay beyond the regulatory
deadline also raises uncertainties for the protesting vendor, which (interviews
confirmed) must sometimes wait in a “black box” for the protest outcome, with no
information on the protest status. This delay and lack of transparency contrast
sharply with protests at GAO, which has a fixed and transparent statutory deadline for
concluding a bid protest; the uncertainties are another reason for vendors to avoid the
agency-level bid protest process.

108

•

Protests Ignored Entirely: Vendors’ attorneys also complained that some agencylevel bid protests are simply ignored altogether by the receiving agency. This leaves
the protesting vendor in a sort of procedural limbo, uncertain whether and when it
should bring a potentially costly and disruptive new protest at GAO or the Court of
Federal Claims.

•

Procedural “Sandtrap” Before Protesting at GAO: The uncertainty in the
timeline for resolving protests can raise significant procedural dangers for vendors,
which (as was discussed above) risk waiving a protest ground if the vendor does not
timely file a follow-on protest to GAO when the agency has taken any “adverse
agency action” — which can include any prejudicial action or inaction by the
agency.108 Vendors’ counsel complained that because it is difficult to discern
whether any agency action (or inaction, which is a remarkable legal benchmark)
while a protest is pending should be considered a “prejudicial” action or inaction,
vendors face real risk that they will miss a triggering event and thus may be
foreclosed from raising the protest grounds at GAO again in the future.109

4 C.F.R. § 21.0(e). The full paragraph defining “adverse agency action” states:
(e) Adverse agency action is any action or inaction by an agency that is prejudicial to the position taken in a
protest filed with the agency, including a decision on the merits of a protest; the opening of bids or receipt
of proposals, the award of a contract, or the rejection of a bid or proposal despite a pending protest; or
contracting agency acquiescence in continued and substantial contract performance.

Id.
One practitioner explained the practical problems with GAO’s rule using any “adverse agency action” as a trigger
for the filing deadline at GAO:
109

“Adverse action” is similarly fuzzy: It may be a written protest denial or simply some action or oral
statement inconsistent with what the protester requested. In the American Material case, for example, the
adverse action was the agency opening the bids after receipt of the protester’s fax, thus giving the protester
10 days in which to file its pre-award protest with the GAO. In W.D. McCullough Constr. Co. & M&A
Equipment and Constructors Inc., a Joint Venture—Recon., B-238460.2, Mar. 5, 1990, 90-1 CPD ¶ 252,
the GAO found the adverse action to be a meeting with the contracting officer, during which the
contracting officer orally informed an offeror with a pending agency-level protest that he “was abiding by

31

These problems are central to vendors’ reluctance to use the agency-level bid protest
process. Taking these problems in sum, three measures might mitigate these uncertainties, costs,
and risks, and thereby enhance the legitimacy of the process: (1) a firm deadline for a timely
decision; (2) a deemed denial if no timely decision is issued; and, (3) a requirement that any
adverse agency action be conveyed clearly to the vendor in writing.
These are not radical reforms — they track almost exactly to the process that is already
used by contracting officers when deciding claims under the Contract Disputes Act (CDA).110
The CDA offers a statutorily prescribed framework for deciding contractor claims that arise
under federal contracts. Under the CDA, as under agency-level protests, the contracting officer
must act as an objective arbiter and decide on the contractor’s claim. But under the CDA
procedures set forth in FAR Part 33 (the same part that governs agency-level protests), the
contracting officer must adhere to much more clearly defined timelines in a well-structured
process.111 The FAR requires the contracting officer to:
•
•
•
•

Prepare and deliver a well-reasoned decision on the contractor claim, which
affords the contractor a clear statement of its procedural rights;
Coordinate with other specially authorized officials in the agency;
Disregard the claim if it is jurisdictionally deficient (i.e., if it is not properly
certified), so long as notice is given the contractor;
Issue a decision within a set deadline – and if that deadline is missed, the
contractor’s claim may be “deemed denied,” which opens rights of appeal to the
contractor.

It should be stressed that agency-level protests and final decisions on CDA claims are in
many ways very similar. An agency-level protest generally involves a vendor’s request for relief
to the agency before award; a CDA final decision, the contractor’s request for relief after award.
Agency-level protests ask the contracting officer (or higher official) to act as an objective arbiter,
judging the agency’s own decisions in contract awards; CDA claims ask the contracting officer
to act as an objective arbiter in making a final decision that will judge the agency’s contract
administration. In both cases, the deciding official in the procurement function ideally should
coordinate with other agency officials (such as agency counsel) and give the vendor/contractor
clear notice of its rights and the agency’s decision, under a clearly defined timetable. Given
these important parallels between the two procedures, there seems little reason for the
comparative gaps left in the rule governing agency-level protest procedures – especially since
many implementing agencies have themselves tried to fill those gaps by supplementing the
agency-level protest rule with procedural detail since it was issued a quarter-century ago.
his initial decision.” Because the protester did not make it to the GAO within 10 days of that conversation,
the GAO found its subsequent GAO protest to be untimely.
James Tucker, A Road Less Traveled: Agency-Level Protests (Sept. 26, 2016), https://govcon.mofo.com/protestslitigation/agency-level-protests/.
110
See 41 U.S.C. § 7101 et seq. (2012).
111
See FAR 33.211 (describing the process for a contracting officer’s decision on a CDA claim).

32

To a remarkable extent, the FAR provision governing contracting officers’ final decisions
under the CDA (FAR 33.211) — a sister provision to that governing agency-level bid protest —
thus would address many of the problems that have emerged in agency-level protests:
•
•

•

•

Unlike the agency-level protest rule, the rule governing CDA claims clearly describes
what the final decision is to address, including a statement of the contractor’s rights.
Again unlike the agency-level protest rule, the CDA rule explicitly calls for
contracting officials to coordinate with others in the agency before issuing a final
decision; interviewees reported that agency-level protests, in contrast, may be decided
by contracting officers with no coordination.
The CDA final-decision rule, unlike its agency-level protest counterpart, explicitly
requires the contracting officer to notify the contractor if its claim is jurisdictionally
deficient. A similar requirement might reduce those instances when deficient agencylevel protests are simply ignored by contracting officials, which undermines the
legitimacy of the process and opens serious risks for vendors.
The CDA rule sets firm deadlines, unlike the agency-level protest rule which allows
agencies to make “best efforts” to issue a decision within 35 days. The CDA rule
allows contracting officers to extend the time to issue a final decision, but only with
notice to the contractor, and only under appropriate circumstances. If the contracting
officer fails to comply with these timeliness requirements the claim will be “deemed
denied,” and the contractor can seek relief elsewhere. As the discussion above
reflected, applying similarly clear deadlines to agency-level protests would enhance
the clarity and legitimacy (and thus effectiveness) of the agency-level bid protest
process.

Applying the rigor of the CDA-type process to agency-level protests should not increase
agencies’ costs or burdens in any material way. Agencies are already required to make best
efforts to deliver a “well-reasoned” opinions on agency-level protests within 35 days.112
Interviewees for this study (including agency counsel) confirmed that framing agencies’
obligations to respond to agency-level protests within a more rigorous structure, based on the
CDA claims process, would bring certainty and legitimacy to the agency-level protest process.
That, in turn, would encourage more vendors to use agency-level protests, which should reduce
costs and disruption for agencies overall.
A separate question relates to the procedural milestones that might be marked out in the
agency-level process. Those milestones might include, for example, a status conference after the

FAR 33.103(g)-(h) (“Agencies shall make their best efforts to resolve agency protests within 35 days after the
protest is filed. To the extent permitted by law and regulation, the parties may exchange relevant information. . . .
Agency protest decisions shall be well-reasoned, and explain the agency position. The protest decision shall be
provided to the protester using a method that provides evidence of receipt.”).
112

33

protest is filed,113 a requirement for a detailed report from the contracting officer,114 or an
internal deadline for a report to the agency’s deciding official.115
In interviews, vendors’ counsel (and some agency officials) applauded the procedural
milestones that some agencies have written into their rules. Proponents from both groups
believed that these milestones make the officials hearing the protest more accountable and can
make their actions more transparent, and yet they leave discretion for officials to craft procedures
more flexibly shaped to the needs of a particular protest. Some in government, however,
believed that imposing additional procedural milestones could complicate what is supposed to be
a relatively simple agency-level bid protest process. It would be important, therefore, to ensure
that any government-wide reform which included new procedural milestones could be
accommodated by agencies of different sizes and capacities, at minimal cost.
Proposed Changes: In sum, implementing some version of the following would
improve the FAR provision governing agency-level bid protests, following the example of the
process governing CDA claims and best practices in the agencies:
•

Clear Deadlines for Decision: The FAR should set clear deadlines for decisions in
agency-level protests.116 Practices in some agencies indicate that the deadline might
be less than the current target of 35 days. DOJ and DOL rules, for example,
demonstrate that it is possible to decide agency-level protests within 20 days.117 The
amended rule could leave the agency discretion to extend those deadlines, under
defined circumstances.118

113

A scheduling conference is commonly used to establish a plan for developing an appropriate record. See,
e.g., GSAM 533.103-2(a)(2). The Justice Department, GSA and the Department of Labor all require their Agency
Protest Officials to conduct scheduling conferences during each agency-level protest. See DOLAR 2933.103(d);
GSAM 533.103-2(a)(2); JAR 2833.103(e). Scheduling conferences may take place either by telephone or in person.
See, e.g., GSAM 533.103-2(a)(2); JAR 2833.103(e). The deciding officials also may ask the parties to participate in
an oral presentation, which can (on request) be supplemented by written documents. See GSAM 533.103-2(a)(2);
JAR 2833.103(e). These types of procedural requirements formalize the agency-level bid protest system, and help
make transparent which evidence the protest deciding official will use during the course of the agency-level bid
protest.
114
In agency-level protests above the contracting officer, the Department of Energy (DOE) requires contracting
officer to create reports that match the requirements for agency reports in GAO protests. DEARS 933.103(k).
Additionally, GSA requires that the agency must provide the protestor with a copy of the agency response on the
same day that it is filed the protest response with deciding official. GSAM 533.103-1(e)(5).
115
E.g., DEARS 933.103(k).
116
See DOLAR 2933.103(j) (requiring that the deciding official must decide protests within 20 days of receiving the
protest); JAR 2833.103(k)(requiring that the deciding official must decide protests within 20 days of receiving the
protest); see also AIDAR 733.103-72(a) (requiring the agency to decide the protest 30 days after the protest is filed).
117
See DOLAR 2933.103(j); JAR 2833.103(k).
118
The AMC, for example, clearly states that agency-level bid protests will be resolved within 45 days (despite the
FAR’s admonition to make “best efforts” to finish within 35 days), and AMC states that if “circumstances require a
longer time period to issue a written decision on a protest, the protester will be notified in writing concerning any
extension.” AMC, supra note 84.

34

•

•

•

119

“Deemed Denial” If Deadlines Not Met: FAR 33.103 should provide that if the
deadlines for decision are not met, the agency-level protest will be “deemed denied.”
This will make it clear to vendors when they must seek alternative relief.
Written Notice of Adverse Agency Action: The FAR should require the agency to
give the protester explicit written notice of any adverse action on the protest.119 This
will remedy the ambiguity in the GAO bid protest regulations, which state that any
“adverse agency action” — including any inaction by the agency — triggers the tenday filing deadline at GAO.120 Since notice of “adverse agency actions” can, per the
GAO regulation, go beyond a decision on the merits of the protest and encompass any
apparently adverse agency response to the protest, including “the opening of bids or
receipt of proposals, the award of a contract, or the rejection of a bid or proposal
despite a pending protest,”121 the GAO regulation opens substantial risk that a vendor
protesting at an agency might overlook an “adverse agency action” and thus miss its
opportunity to protest at GAO. 122 To eliminate that risk — to close the ambiguity in
the GAO rule which undermines certainty in the agency-level protest process — the
FAR should be amended to require that any adverse agency action on a pending
agency-level protest must be conveyed in writing to the protester.
Coordinate with Other Agency Officials: The FAR should require that the
contracting officer coordinate with appropriate officials before issuing a decision in
an agency-level protest. Coordination on a CDA claim typically includes notice of a
proposed disposition, and, where appropriate, a legal or record review by
coordinating officials. Interviews with agency counsel confirmed that agency-level
protests would gain coherence by having the same type of coordination. The
coordinating officials might include agency counsel or a higher-level official (such as
an APO) tasked with coordinating and overseeing the agency’s responses to agencylevel protests.

This might mean changing the following sentence in FAR 33.103(d)(4), from:
Therefore, any subsequent protest to the GAO must be filed within 10 days of knowledge of initial adverse
agency action (4 C,F.R § 21.2(a)(3)).
to:
Any initial adverse agency action must be conveyed in writing to the protester, and that writing must give
notice that any subsequent protest to the GAO must be filed within 10 days of the written notice from the
agency of that initial adverse agency action (4 CFR 21.2(a)(3)).

120

FAR 33.103 (d)(4).
4 C.F.R.§ 21.0(e) (2020).
122
See, e.g., Mls-Multinational Logistic Servs., Ltd., B-415782, 2018 CPD ¶ 105 (Comp. Gen. Mar. 7, 2018)
(“[O]nce the contracting activity proceeds with receipt of proposals, the protester is on notice that the contracting
activity will not undertake the requested corrective action; consequently, timeliness is measured from this point
rather than from the receipt of a subsequent formal denial of the agency-level protest.”) (citing Ann Riley & Assocs.,
Ltd., B–237365, 89–2 CPD ¶ 463, at 2 (Comp. Gen. Nov. 15, 1989); Consolidated Indus. Skills Corp., B–231669.2,
88–2 CPD ¶ 58, at 1–2 (Comp. Gen. July 15, 1988).
121

35

•

Clear Notice to Protester of Deficient and Denied Protests: The FAR rule should
require officials to give a protester written notice if its protest is jurisdictionally
deficient (or otherwise can be dismissed out of hand). Similarly, the FAR rule
governing agency-level protests should detail what must be set forth in an agencylevel protest decision, including a statement (perhaps a standard statement, as in the
CDA rule) of the protester’s further procedural rights.

FAR 33.103 also might be amended to recommend procedural milestones during an
agency-level protest, such as an early status conference, which would improve the efficiency of
the process. Because agencies differ in their capacities to field more complex agency-level bid
protest processes, the amended FAR might leave it to agencies to develop their own procedural
steps, drawing upon the agency best practices which continue to evolve.
E. What Evidence Does the Forum Have Before It in Reaching Its Decision?
The next issue in the analysis, regarding the record in the protest, breaks into two parts.
The first part looks to the administrative record to be considered by the agency in deciding an
agency-level protest. The second part considers what access a protester should have to that
record.
Record for Protest: The current FAR rule provides almost no guidance on what record is
to be compiled by the contracting agency in order to resolve an agency-level protest. FAR 4.803
includes an extensive list of the materials to be included in a contract file, but those materials
stretch beyond the documents relevant to contract award, and include many documents that
would be irrelevant to a bid protest. GAO Bid Protest Regulation 21.3 calls for the following
documents to be included with the agency’s report to GAO on a bid protest: “all relevant
documents . . . including, as appropriate: the bid or proposal submitted by the protester; the bid
or proposal of the firm which is being considered for award, or whose bid or proposal is being
protested; all evaluation documents; the solicitation, including the specifications; the abstract of
bids or offers; and any other relevant documents.”123 A more detailed list of documents
potentially relevant to a bid protest is included in Appendix C to the Rules of the U.S. Court of
Federal Claims,124 which, in paragraph 22, list nearly two dozen categories of documents that, if
relevant to a bid protest before the court, should be compiled by the agency. Those documents
range from the source selection plan to records of prior proceedings. The court’s detailed list of
the documents that might be considered in a bid protest highlight the gaps in the FAR provision
governing agency-level protests — specifically, the failure of FAR 33.103 to specify the
documents that should be before the agency in deciding an agency-level protest.
Access to Record: Even if a complete record is compiled for review during the agencylevel bid protest, there is no current mechanism for sharing that record with the protester —
which is a major reason cited by vendors’ counsel for not using agency-level bid protests. In a

123
124

4 C.F.R. § 21.3(d).
U.S. Ct. Fed. Claims R, Appx. C, ¶ 22, http://www.cofc.uscourts.gov/sites/default/files/Appendix%20C.pdf.

36

protest before GAO or the Court of Federal Claims, protester’s counsel normally will gain access
to a substantial administrative record, usually under a protective order.125 A protester typically
will use that administrative record to support and explain its protest grounds, and a protester
often will identify additional protest grounds in the record. Not having access to that record is a
severe disadvantage in an agency-level protest, but it may not be practically possible, absent very
significant changes to the agency-level bid protest process or other advances in open government
initiatives, to afford protesters access to sensitive materials in the agency procurement record.
i. Current Practices: Administrative Record Undefined, and Protesters
Have Little or No Access to That Record
The current FAR rule leaves agencies wide discretion in deciding what to include in the
administrative record that will be considered by the deciding official. FAR 33.103(d) calls for
the protester to submit “relevant documents” with the protest itself, but beyond that the rule says
nothing about what documents (or other evidence) the deciding official should consider.
Some agencies have developed their own procedures for gathering and considering the
record during an agency-level protest. The agency-level protest rule does not allow the protester
discovery from the administrative record, and some agencies call for the deciding official to rule
upon the protest based upon the documents provided by the protester and the agency.126 Other
agencies, such as GSA, require scheduling conferences to establish plans for creating an
appropriate record for the agency-level protest.127 Still other agencies, such as the Department of
Energy (DOE), require the contracting officer to create a protest report to be used by an official
at a level above the contracting officer.128
Although FAR 33.103(e) says that to the “extent permitted by law and regulation, the
parties may exchange relevant information,” nothing in the rule mandates that the agency
provide the protester with relevant record information. In fact, as agency counsel explained in
interviews, agencies generally do not provide protesters with any documents or other evidence in
an agency-level protest. None of the agency counsel interviewed said that agency documents are
regularly provided to protesters in the agency-level protest process.
That leaves vendors with very few ready sources for documentation to support agencylevel protests. Probably the most important documentation that a vendor will receive, then, is the
debriefing that offerors (both successful and not) are entitled to request from the awarding
125

See, e.g., U.S. Government Accountability Office, GAO-19-613SP-, GUIDE TO GAO PROTECTIVE ORDERS 2
(2019) [hereinafter “GAO Protective Orders”] (“GAO may issue a protective order to allow limited access to such
‟protected” information to attorneys, or consultants retained by attorneys, who meet certain requirements. 31 U.S.C.
§ 3553(f)(2)(2012); 4 C.F.R. § 21.4.”), available at https://www.gao.gov/assets/700/699422.pdf; Rules of the U.S.
Court of Federal Claims, App. C, Sec. VI.
126
See DOLAR 2933.103(f) (“ Department of Labor procedures do not provide for any discovery. The deciding
official has discretion to request additional information from either the agency or the protestor. However, the
deciding official will normally decide protests on the basis of information provided by the protestor and the
agency.”); GSAM 533.103-1 (e)(1); JAR 2833.103(g).
127
See GSAM 533.103-2(a)(2); JAR 2833.103(e); DOLAR 2933.103(d).
128
DEAR 933.103(k).

37

agency.129 A disappointed offeror may request a debriefing (depending on the circumstances,
either before or after award) to obtain information on why the agency excluded the offeror from
the procurement.130 At a debriefing, the agency will tell the offeror of the weaknesses in the
offeror’s proposal and answer relevant questions as to whether the source selection procedure
conformed to the solicitation and applicable law.131 Debriefings may be done in writing, orally,
or by any other acceptable method.132
In recent years, the scope of debriefings has expanded for larger procurements. Section
818 of the National Defense Authorization Act for Fiscal Year 2018133 provided for enhanced
debriefings at DoD. Section 818 required DoD to respond to additional questions from
disappointed offerors, and DoD has implemented that requirement by internal guidance (pending
a change to the Defense Federal Acquisition Regulation Supplement (DFARS)).134 Section 818
also called for Defense agencies to produce a redacted version of the source selection
determination in awards worth over $100 million, and to make the same disclosure in smaller
procurements ($10–100 million) if asked to do so by a small business or a nontraditional
contractor.135
In principle, information from the administrative record should also be available to a
disappointed offeror through the Freedom of Information Act (FOIA) and under expanding
requirements regarding “open government,”136 i.e., ready public access to and use of government
data. In practical terms, however, it is unlikely an agency will respond to a FOIA request from a
vendor in time to support a protest,137 and federal implementation of open government
obligations remains in its infancy.138

129

See, e.g., FAR 15.506.
See FAR 15.505; FAR 15.506; see also 10 U.S.C. 2305(b)(6)(A); 41 U.S.C. 3705.
131
FAR 15.506 (d).
132
FAR 15.506 (b).
133
Public Law No. 115-91, 131 Stat. 1283 (Dec. 12, 2017).
134
OFFICE OF THE UNDER SECRETARY OF DEFENSE – ACQUISITION & SUSTAINMENT (OUSD (A&S)), CLASS
DEVIATION – ENHANCED POSTAWARD DEBRIEFING RIGHTS (Mar. 22, 2018),
https://www.acq.osd.mil/dpap/policy/policyvault/USA000563-18-DPAP.pdf.
135
As of this writing, the enhanced debriefings required by Section 818 had not yet been implemented through a
change to the DFARS. See U.S. Department of Defense, OPEN DFARS CASES AS OF FEBRUARY 28, 2020, 2018D009 at 14, available at https://www.acq.osd.mil/dpap/dars/opencases/dfarscasenum/dfars.pdf; Office of
Information & Regulatory Affairs, U.S. Office of Management & Budget, RIN 0750-AJ73,
https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=201810&RIN=0750-AJ73.
136
See, e.g., Jessica Yabsley, , President Signs Government-wide Open Data Bill DATA COALITION (Jan. 14, 2019)
(“Today, President Trump signed into law the Foundations for Evidence-Based Policymaking (FEBP) Act (H.R.
4174, S. 2046), which includes the Open, Public, Electronic and Necessary (OPEN) Government Data Act (Title II).
The package passed Congress on Monday, December 31, 2018. . . . The OPEN Government Data Act requires all
non-sensitive government data to be made available in open and machine-readable formats by default”),
https://www.datacoalition.org/press-releases/president-signs-government-wide-open-data-bill/.
137
See, e.g., Heather Heindel, FOIA and Open Records Requests – Friends or Foes? 1 (2013)
https://www.kilpatricktownsend.com/~/media/Files/Case%20Summary/2013/FOIA%20Article.ashx (“bid protest
rights can lapse while waiting on the government agency to respond to open records and FOIA requests.”).
138
See, e.g., OPEN GOV’T P’SHIP, Fourth Open Government National Action Plan for the United States (Feb. 2019),
https://open.usa.gov/assets/files/NAP4-fourth-open-government-national-action-plan.pdf.
130

38

ii. Potential Reforms — Affording Access to the Administrative Record
In our interviews, vendors’ counsel repeatedly pointed to the lack of access to the
administrative record as one of the chief weaknesses in agency-level bid protests. Whereas the
bid protest procedures at GAO and the Court of Federal Claims define the record to be compiled
by the agency in detail and afford the protester much broader access to that administrative
record, in agency-level bid protests the protesting vendor receives almost no information from
the administrative record. This means, in practice, that protesters at the agency level typically
have a harder time prevailing, and they will remain blind to agency errors that are buried in the
agency record. In practical terms, the protesting vendor usually will know only of errors that
emerge in the agency’s requests for bids or proposals, the agency planning and competitive
process, or in the debriefing — the aspects of the procurement process disclosed as a matter of
course to bidders and offerors.139 Vendors’ counsel argued that this lack of transparency makes
agency-level protests much less attractive to vendors. Agency counsel, however, warned that
there is no legal authority for affording protesters access to sensitive materials from the
administrative record, and that erecting a legal infrastructure to allow that access (under a
congressionally authorized protective order, for example) would cause significant administrative
burdens for agencies.
Logically the first issue — the need to define the record for an agency-level bid protests
under FAR 33.103 — is relatively easy to resolve. The “sister” FAR provision governing bid
protests at GAO, FAR 33.104, defines the record to be submitted by the agency to GAO.140 That
FAR provision is flexible (calling for records “as appropriate”), which affords contracting
officials the discretion to present different records under different circumstances (e.g., in a preaward protest). FAR 33.103, governing agency-level protests, could simply refer to the record
139

This has the practical effect of limiting the rounds of protester briefing in an agency-level protest. While a
protester will typically make a number of submissions in a GAO protest—the protest, a response to the agency
report (which includes the administrative record), and possibly a supplemental protest based on the administrative
record—because the protester in an agency-level protest gains no access to further record evidence after the protest
is submitted, generally the protester is limited to that initial protest submission.
140
FAR 33.104(a)(3) states, in relevant part:
(ii) When a protest is filed with the GAO, and an actual or prospective offeror so requests, the
procuring agency shall, in accordance with any applicable protective orders, provide actual or prospective
offerors reasonable access to the protest file. . . . Information exempt from disclosure under 5
U.S.C.552 may be redacted from the protest file. The protest file shall be made available to non-intervening
actual or prospective offerors within a reasonable time after submittal of an agency report to the GAO. The
protest file shall include an index and as appropriate(A) The protest;
(B) The offer submitted by the protester;
(C) The offer being considered for award or being protested;
(D) All relevant evaluation documents;
(E) The solicitation, including the specifications or portions relevant to the protest;
(F) The abstract of offers or relevant portions; and
(G) Any other documents that the agency determines are relevant to the protest, including
documents specifically requested by the protester.

39

called for by FAR 33.104. The record gathered during the agency-level protest normally is not
apparent to the protesting vendor. But if the agency protest procedures define the required
record clearly, and it later emerges during a protest at GAO or the Court of Federal Claims that
the official deciding the agency-level protest did not have an adequate record before her, then the
decision at the agency level may lose any persuasive force. Referencing clear guidelines for the
agency protest record from FAR 33.104 thus will encourage the agency to confirm that the
record is complete and will help ensure that the agency official deciding the agency-level protest
has all necessary information before her.
One possible solution to the second issue — the protester’s lack of access to the
administrative record — would be to match the practices at GAO and the Court of Federal
Claims by allowing agency-level protesters free access to the administrative record under a
protective order.141 Absent some other procedural device to protect the sensitive information that
invariably emerges in an agency record, a protective order is essential to shield sensitive
commercial (bid and proposal) and internal agency (source selection) information in the record
during the bid protest. Without such a protective order, production of the agency record may be
legally impossible.
But when asked about the option of improving agency-level bid protests by allowing for
protective orders (perhaps through a statutory authorization akin to GAO’s142), agency counsel
strongly objected. Although a study by the RAND Corporation reported that some in DoD
support using protective orders to facilitate the exchange of information in agency-level
protests,143 and the Air Force uses confidentiality agreements with vendors to negotiate postaward challenges informally,144 agency counsel argued forcefully that establishing a protective
order in agency-level protests would raise a host of practical difficulties and substantially
complicate the process. Agency counsel pointed out that there is no statutory or regulatory
authority yet for such a protective order, nor is it clear how a protective order in agency-level
protests would be administered or enforced. (For instance, would the protective order be issued
and enforced by the agency? And if so, would failures to enforce the protective order breach the
agency’s statutory obligations to protect sensitive information under the Procurement Integrity
Act?)
Agency counsel noted that other means of protecting sensitive information if the record is
shared — such as the confidentiality agreements used by the Air Force in informal efforts to

141

See GAO Protective Orders, supra note 125.
See id.
143
See Mark V. Arena et al., supra note 26, at 65.
144
Under AFFARS 5333.214, U.S. Air Force counsel are to use alternative dispute resolution techniques to resolve
bid protests to the maximum extent practicable. See U.S. Depart. of the Air Force, ALTERNATIVE DISPUTE
RESOLUTION DESKBOOK FOR ACQUISITION PROFESSIONALS 3 (2nd ed. 2016). The Statement of Principles set out in
the U.S. Air Force Deskbook states, “[i]f it is necessary for the parties to protect information during the ADR
process, the parties will enter into a confidentiality agreement sufficient to maintain such information in confidence
to the extent permitted by law, including the Trade Secrets Act, 18 U.S.C. § 1905, and the Procurement Integrity
Act, 41 U.S.C. § 423.” Id. at 20–21.
142

40

resolve potential protests145 — also could also be difficult to enforce and unreliable, given the
enormous range of potential protesters before the government. In light of these practical and
administrative objections, it is unlikely that protective orders (or other procedural devices to
protect bid-and-proposal and source selection materials) will become part of the agency-level
protest process.
If instituting a protective order process is unlikely in agency-level protests, it will be
difficult to give protesters full access to the administrative record, and vendors will be less likely
to resort to agency-level protests. To reinforce the transparency and legitimacy of agency-level
protests, the most attractive alternative is to draw upon record information available outside the
protest process — chiefly through debriefings.
Congress, as noted, has called upon DoD to provide enhanced debriefings, primarily in
larger procurements,146 and a number of agencies have procedures in place to provide better
debriefings.147 In 2018, a RAND Corporation study similarly recommended that agencies
provide offerors with redacted source selection materials and other relevant information.148 A
blue ribbon panel which was commissioned to report on ways to improve procurement in
general, known as the “Section 809 Panel,”149 also recommended that a redacted source-selection
decision be provided with a debriefing.150 As private and agency attorneys noted in our
interviews, protests too often are the result of a lack of information, and all of these moves to
enhance debriefings seek to close that informational gap for potential protesters.
Agency-level protests are a logical extension of these initiatives to enhance debriefings:
after the debriefing explaining the award, a disappointed offeror can respond in an agency-level
protest with its own concerns regarding the award, and the agency’s decision on the protest
closes out the dialogue, hopefully addressing the losing offeror’s concerns. The structured
dialogue, framed as a debriefing, a protest, and a decision, helps both sides close the

145

Id.
10 U.S.C. § 2305(5)(C) (2019).
147
NASA, the U.S. Air Force, and GSA all have procedures that provide the offeror with detailed documents that
explain the contracting officer’s decision prior to the debriefing. See NASA PROCUREMENT DEBRIEFING GUIDE
(May 2012), https://www.hq.nasa.gov/office/procurement/NASADebriefingGuide.pdf; see AF Extended
Debriefings, INTERAGENCY ALT. DISPUTE RESOLUTION WORKING GRP., https://www.adr.gov/adrguide/08afedp.html (last visited March 12, 2020); see generally Jeff Koses, Focusing on Healthy and Productive Industry
Relationships - INFORM Post-Award Feedback Pilot, GSA BLOG (Feb. 7, 2019),
https://www.gsa.gov/blog/2019/02/07/focusing-on-healthy-and-productive-industry-relationships-inform-postaward-feedback-pilot (discussing GSA’s In-Depth Feedback through Open Reporting Methods (INFORM) pilot
program).
148
See Mark V. Arena et al., supra note 26.
149
See Section 809 Panel, DEF. TECH. INFO. CTR. (“[t[he Advisory Panel on Streamlining and Codifying Acquisition
Regulations (Section 809 Panel) was created in Section 809 of the FY 2016 National Defense Authorization Act
(Public Law 114-92). The panel consisted of 16 members required to be recognized experts in acquisition and
procurement policy with diverse experiences from the public and private sectors. The panel was charged to deliver
recommendations that could transform the defense acquisition system to meet the threats and demands of the 21st
century.”), https://discover.dtic.mil/section-809-panel/.
150
Section 809 Panel, Vol. 3, Report of the Advisory Panel on Streamlining and Codifying Acquisition Regulations
358–60 (2019), available at https://discover.dtic.mil/section-809-panel/.
146

41

informational gap that can otherwise lead to much more disruptive protest litigation at GAO or
the Court of Federal Claims. Because agencies’ interests are aligned here with vendors’ – both
seek to resolve their differences efficiently within the agency-level protest process — both
vendors and agencies should support improved debriefings to make agency-level protests work
better.
There are other considerations regarding the scope of information to be provided vendors
in debriefings, however, which are largely unrelated to the agency protest process itself. One is
transaction costs: agency personnel voiced concern in interviews that, without a protective order
in place to shield sensitive information, enormous redaction efforts would be needed to provide
source-selection and bid-and-proposal materials to disappointed vendors. As a practical matter,
when materials from the procurement record (whether from bidders or the agency itself) are to be
provided to a debriefed party, the agency will redact those materials to “black out” sensitive
information. Agency counsel explained that redaction is a complicated, resource-intensive
process because some agency personnel, concerned about legal liability for exposing sensitive
information and reluctant to provide disappointed vendors with information that might be used
against the agency in a protest, may tend to over-redact sensitive documents. Other agency
personnel, conscious of transparency’s benefits and its importance in reinforcing the agency’s
legitimacy, will press for lighter redaction. The resulting push-and-pull debate within the agency
can take time and divert resources, which helps explain why agencies have been reluctant to
provide more of the agency record at debriefings.
That said, the open government movement (here and around the world) suggests that the
arc of progress bends toward transparency,151 in no small part because technology makes
transparency easier — if not unavoidable. Technology will also make it easier to identify and
protect specifically identified sensitive information in an agency record, such as personally
identifiable information (PII)152 and commercially sensitive information not subject to disclosure
under FOIA.153 While it would be practically impossible today to force agencies to disclose all
of their records in any given complex procurement (identifying and protecting sensitive
information in the record would take would take too long for the information to be useful in a bid
protest), regulators should recognize that in time presumptively complete disclosure may become
the norm.154 When that happens — when the law and technology advance to make agency
procurement records readily available to all stakeholders — the agency-level protest process

151

Borrowing here from the Reverend Martin Luther King, Jr., who, drawing inspiration from a 19 th-century
abolitionist minister, Theodore Parker, said that the “arc of the moral universe is long, but it bends toward justice.”
All Things Considered: Theodore Parker and the ‘Moral Universe,’ NAT’L PUB. RADIO (Sept. 2, 2010),
https://www.npr.org/templates/story/story.php?storyId=129609461.
152
See, e.g., FAR Subpart 24.1 (implementing the Privacy Act).
153
See, e.g., Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2359 (2019) (revisiting Exemption 4
protections for commercially sensitive information under FOIA).
154
The Open Contracting Partnership, originally a World Bank initiative, gathers case studies and develops
standards to facilitate governments’ disclosure of public procurement records. Our Vision, OPEN CONTRACTING
P’SHIP, https://www.open-contracting.org/about/ (last visited March 13, 2020).

42

likely will become much more vital and important.155 In many ways, this study is a steppingstone to that future.
F. Is the Procurement “Put on Hold” During the Protest?
The next element of Gordon’s analysis looks to whether the procurement is “put on hold”
pending the agency-level protest. While this seems an administrative nicety, it is at the heart of a
healthy protest system in the U.S. government. Unlike bid challenge procedures in some other
countries,156 the U.S. federal bid protest system generally does not award expectancy damages
(i.e., lost profits) to protesters.157 Although successful protesters may be able to recover some or
all of their bid-and-proposal costs and attorney fees from the agency, the prospect of those
damages typically does not drive the protest decision — vendors instead protest in order to have
an opportunity to compete fairly for the contract.158 Keeping that contract award available as a
“bounty” for protesters by staying award or contract performance during the protest is thus
essential to the health of the federal protest system. Agencies, for their part, have a collateral but
important shared interest in the stay: if award or performance proceeds during the protest and
ultimately the protest succeeds in reopening the competition, an agency may bear damages and
transaction costs in undoing the original award and performance. Making the stay effective is,
therefore, in the interests of both agencies and vendors.
i. Current Practices: An Uncertain Stay
Currently, FAR 33.103 requires that if an agency-level protest is timely filed, the contract
will not be awarded (if the protest is before award) or performance will be stayed (if postaward).159 To preserve agencies’ operational flexibility, the agency may “override” the stay;

155

For a discussion of how governments use transparency and sanctions (including, arguably, bid protests) to check
officials’ errors in a procurement process, see Christopher R. Yukins, A Versatile Prism: Assessing Procurement
Law Through the Principal-Agent Model, 40 Pub. Cont. L.J. 63 (2010), https://ssrn.com/abstract=1776295.
156
See, e.g., Int’l Bank for Reconstruction & Dev., supra note 19, at 42.
157
See, e.g., U.S. Government Accountability Office, GAO-18-510SP, BID PROTESTS AT GAO: A DESCRIPTIVE
GUIDE 28 (2018), https://www.gao.gov/assets/700/691596.pdf.
158
Conversely, the prospect of paying bid-or-proposal costs or attorney fees to a successful protester does help drive
agencies to take early corrective action. Agencies know that if they delay corrective action until late in the GAO
protest process, after agency reports are due, GAO is more likely to award costs or fees to the successful protester.
See id. (“. . . GAO does not contemplate reimbursement of protest costs in every case in which an agency takes
corrective action, but rather, only where an agency unduly delays taking corrective action (i.e., corrective action is
taken after the due date for the submission of the agency report) in the face of a clearly meritorious protest, that is, a
protest that is not a close question.”).
159
See FAR 33.103 (f)(1, 3). FAR 33.103(f) describes the stay during an agency-level bid protest as follows:
(f) Action upon receipt of protest.
(1) Upon receipt of a protest before award, a contract may not be awarded, pending agency resolution of
the protest, unless contract award is justified, in writing, for urgent and compelling reasons or is determined,
in writing, to be in the best interest of the Government. . . .
(2) If award is withheld pending agency resolution of the protest, the contracting officer will inform the
offerors whose offers might become eligible for award of the contract. . . .

43

most agencies require the head of the contracting activity to make the determination whether
making award or continuing performance is justified for urgent and compelling reasons.160
Even if the agency will not override it, the stay of award can present a tactically difficult
question for the vendor. If the vendor is considering a pre-award agency-level protest (typically
to the terms of the solicitation), the stay presents a less acute problem because even if the
agency-level protest is denied, if due to the protest the bidding deadline (and thus the protest
deadline)161 has been extended by the agency (which is often the case), the vendor can file anew
at GAO before that extended deadline to maintain the stay on the procurement. An agency-level
bid protest thus may allow a vendor to preserve the status quo (to stay the contract performance)
by bringing a new GAO protest before the newly extended bidding deadline.
The same is not true for post-award protests, however, for after award the statutory
deadline for obtaining a stay at GAO runs from the award decision or the debriefing which
follows award.162 An agency-level protest does not affect the deadline for filing at GAO to
trigger an automatic statutory stay.163 If an agency denies an agency-level protest brought after
award, by that time the statutory deadline for filing a GAO protest to trigger an automatic stay
almost certainly will have passed. The agency may agree informally to a temporary suspension
(discussed below),164 but that raises substantial uncertainty and risk for the vendor. The vendor’s
only recourse — if the contract is to be preserved with some legal certainty— will be to sue at
the Court of Federal Claims and seek an injunction during the pendency of the protest. The
court, however, may refuse to enjoin the agency.
According to vendors’ counsel, the lack of a durable stay makes agency-level protests far
less appealing. Vendors may not want to risk losing a possible stay at GAO (viewed as a more
robust forum) by filing an agency-level protest first, even if the agency-level protest is a quicker
(3) Upon receipt of a protest within 10 days after contract award or within 5 days after a debriefing date
offered to the protester under a timely debriefing request in accordance with 15.505 or 15.506, whichever is
later, the contracting officer shall immediately suspend performance, pending resolution of the protest within
the agency, including any review by an independent higher level official, unless continued performance is
justified, in writing, for urgent and compelling reasons or is determined, in writing, to be in the best interest of
the Government. . . .
(4) Pursuing an agency protest does not extend the time for obtaining a stay at GAO. Agencies may include, as
part of the agency protest process, a voluntary suspension period when agency protests are denied and the
protester subsequently files at GAO.
160

See FAR 33.103 (f)(2); see also DOLAR 2933.103(i); DOSAR 633.103(f)(1, 3); EDAR 3433.1(f)(3); GSAM
533.10-2(c); HHSAR 33.103; HUDAR 2433,103(f)(1, 3); JAR 2833.103(j); NFS 1833.103(f)(1); SOFARS
5633.103(f)(1). According to a 2016 report by the Congressional Research Service, in 2003 GAO stopped reporting
to Congress on the number of stay overrides reported by agencies to GAO. See Kate M. Manuel & Moshe
Schwartz, CONG. RESEARCH SERV., R40228 GAO BID PROTESTS: AN OVERVIEW OF TIME FRAMES AND PROCEDURES
13 n.94 (2016).
161
Pre-award protests in U.S. procurement are generally due before the time that bids/proposals are due. See, e.g.
Manuel & Schwartz, supra note 160, at 10.
162
31 U.S.C. § 3553.
163
FAR 33.103(f)(4).
164
The FAR states that an agency may include “a voluntary suspension period when agency protests are denied and
the protestor subsequently files at GAO.” FAR 33.103(f)(4) (emphasis added).

44

and more efficient option. As a result, vendors often will file directly with GAO to avoid losing
the stay on the procurement while GAO considers the protest.
ii. Emerging Best Practices and Potential Reforms: Resolving
Uncertainties at the Protest’s Onset and Conclusion
The risks and uncertainties that surround the stay cause stubborn problems at the
beginning and end of an agency-level bid protest. At the start of the protest process, as vendors’
counsel point out, it may be unclear whether an agency-level bid protest has actually been filed,
and thus whether the agency will respond and stay the procurement. 165 And at the conclusion of
an agency protest, under the current rule it is often unclear whether the stay will continue during
a follow-on protest — and, concomitantly, how disruption and delay in the procurement will be
minimized during any follow-on protest.
Proposed Reform: Acknowledgement of the Protest: One straightforward solution to
the uncertainties at the beginning of the protest would be to require the agency to provide the
vendor with a writing acknowledging receipt of a protest. This is normal good practice between
vendors and contracting officials. The acknowledgement could be standardized through an
amendment to FAR 33.103, and the acknowledgement also could note a stay of the procurement
pending the protest in accordance with the rule, absent an override, a decision on the merits, or
withdrawal of the protest. This would significantly improve transparency and certainty at the
start of the protest.
Copies of the acknowledgement of protest could be provided to other bidders and
offerors, which would resolve one of the lingering complaints about agency-level protests: that
other bidders and offerors may not know whether the agency is adjudicating an agency-level bid
protest which may affect their rights as well. While the current rule requires agencies to tell
other bidders or offerors of an agency-level protest if their “offers might become eligible for
165

One practitioner described the confusion surrounding this basic question—whether a vendor has in fact lodged an
agency-level bid protest, or is simply complaining to the contracting officer—as follows:
[I]t is not always clear when there has been an agency-level protest. This uncertainty poses great risks
given the effect of a prior agency-level protest on GAO protest timelines, and it is entirely possible for an
offeror to trigger a protest clock “accidentally” without realizing it. The GAO has long held that an
agency-level protest is a (1) written communication to the agency, (2) specifically expressing
dissatisfaction, and (3) requesting corrective action. . . . A writing may be a protest even if it is not
expressly labeled as such. . . . A request for agency action without a corresponding expression of
dissatisfaction, however, is not a protest. . . . And an expression of dissatisfaction coupled with a mere . . .
hope or expectation of certain agency action is not an agency-level protest. . . . But it is not always clear
what the GAO will deem to be an expression of dissatisfaction or a request for corrective action. In one
remarkable case, the GAO found an agency-level protest was filed when a bidder faxed a handwritten note
to the agency on the day of bid opening, stating that the specifications seemed to be written around another
vendor’s product (deemed to be an expression of dissatisfaction) and asking the agency to “[p]lease advise
me” (deemed to be a request for corrective action).
Tucker, supra note 109 (citations omitted).

45

award of the contract,” and if necessary to seek an extension of time for acceptance of bids or
offers,166 in practice other offerors may not receive direct word of an agency-level protest
brought by a competitor.167 This lack of transparency can undermine the perceived legitimacy of
the procurement process.
Resolving Uncertainties at the Protest’s Conclusion: There are several ways to deal
with the uncertainties that dog the conclusion of an agency-level protest, which stem largely
from the need to balance the vendor’s need for a continued stay against the agency’s need to
proceed as quickly as possible with the underlying procurement. These issues relate primarily to
post-award protests, for (as was discussed above) a stay may remain in place before award so
long as the vendor can file a timely follow-on protest, after the agency-level protest. To avoid
the potential disruption that an agency might cause if it rushed to award immediately after an
agency-level protest was decided, the FAR could be amended to adopt DOL’s practice of staying
award for an additional five days after the agency-level protest decision is issued,168 to allow the
vendor to proceed to GAO or the Court of Federal Claims.
That leaves, then, the question of how to maintain the status quo after a post-award
agency-level protest is denied and the vendor timely files a follow-on protest at GAO. One
solution would be to amend the statute which triggers a stay when a timely protest is filed at
GAO,169 to provide that a procurement will be stayed if a protest is timely filed after award, a
debriefing or a timely agency-level bid protest. The statutory stay would thus be triggered if the
vendor, having lost an agency-level protest, timely filed at GAO. No similar change would be
needed with regard to the Court of Federal Claims, because if the court enjoins a procurement
after an agency-level bid protest is concluded, the court may do so under its existing equitable
powers.170
Another approach would be administrative, not statutory: to amend FAR 33.103 to
provide that the agency, having stayed the procurement in response to an agency-level bid
protests, may not proceed with contract performance if an agency-level protest has been denied
166
167

FAR 33.103(f)(2).
James Tucker, a bid protest practitioner, described this lack of transparency to other offerors:
Unlike protests at the GAO or the court, agency-level protests do not have intervenors. This means your
competitors ordinarily will not have the opportunity to weigh in on the merits of your protest or to supply
the agency with ammunition to shoot it down. Indeed, unless the agency has to stay performance of an
awarded contract or ask offerors to hold open their offers, other offerors are often completely unaware that
an agency-level protest has even been filed. This may be attractive to protesters interested in keeping a
dispute one-on-one with the agency.

Tucker, supra note 109.
168
See DOLAR 2933.103(m).
169
31 U.S.C. § 3553(d)(4) currently provides that filing a protest at GAO will trigger a stay of the procurement if the
protest is filed within ten days after the date of award, or within five days after the date of a required debriefing
(whichever is later).
170
28 U.S.C. § 1491(b)(2) (“To afford relief in [a bid protest] action, the courts may award any relief that the court
considers proper, including declaratory and injunctive relief except that any monetary relief shall be limited to bid
preparation and proposal costs.”).

46

and the vendor then files a timely protest at GAO. DOL has taken a first step towards this
solution: as noted, the Department’s FAR supplement allows a protester before the agency an
additional five-day stay, after a protest is denied, to bring a follow-on protest to GAO or the
Court of Federal Claims.171 During that five-day interregnum, the contracting officer is to
consider allowing the stay to remain in effect pending the resolution of the follow-on protest.172
When asked about the DOL rule, other agency counsel acknowledged that the rule made
sense – that it is, in essence, a self-protective measure for an agency, which (as noted) does not
want to launch contract performance when a follow-on protest could disrupt that performance
(and cause additional costs and delay). The reform suggested here — a rule extending the stay of
award or performance during a follow-on protest — would be a logical step beyond DOL’s
innovation, one that would meet all stakeholders’ shared interest in preserving the status quo
without blocking agencies from proceeding with a procurement if circumstances demand, as
discussed below.
Protecting Agencies from Undue Delay: While these are ideal solutions to protect the
status quo during follow-on protests, when this issue was raised with agency counsel they
countered with a very practical concern: extending the stay through a chain of protests would
hurt agencies that needed to proceed with the procurement. Agency counsel also were concerned
that incumbent contractors, faced with a potential loss of a follow-on contract, would launch a
string of bid protests to prolong their contract work. As a practical matter, however, there would
be several ways to mitigate these potential harms to agencies.
First, agencies could always override the stay during a follow-on protest. Whether the
procurement were stayed under an amended FAR (which extended the administrative stay to
cover the period of a follow-on protest at GAO) or under an amended 31 U.S.C. § 3553 (which
would trigger a stay during a follow-on GAO protest), the agencies would retain discretion to
“override” a stay if circumstances warrant.173
Any harm from an extended stay during a follow-on protest at GAO could also be limited
by resorting to “express” procedures at GAO — if GAO agreed. Under GAO’s bid protest
regulations, 4 C.F.R. § 21.10, at the beginning of a GAO protest any party may ask that the
protest be handled using GAO’s “express” procedures, which aim to conclude a protest within 65
days, or GAO itself may assign the protest to an express process. Express procedures, if allowed
by GAO, require the agency to file the agency report (including the administrative record) within
20 days of notice that the express option will be used, and will require the other parties to file

171

See DOLAR 2933.103(m).
Id.
173
An agency’s decision to override the stay could still be challenged at the U.S. Court of Federal Claims, under an
Administrative Procedure Act-type standard of review. See RAMCOR Servs. Group, Inc. v. United States, 185 F.3d
1286, 1290 (Fed. Cir. 1999); Safeguard Base Operations, LLC v. United States, 140 Fed. Cl. 670, 693 (2018);
Beechcraft Def. Co., LLC v. United States, 111 Fed. Cl. 24, 31 (2013).
172

47

their comments on the agency report within five days (rather than the normal ten days) of the
agency report. These express procedures are among GAO’s many tools to expedite bid protests.
If the express procedures were used in a GAO protest which followed an agency-level bid
protest that was resolved (as FAR 33.103 suggests) within 35 days, the additional 65 days for the
“express” GAO protest would total 100 days of protest procedures — the normal duration of a
GAO protest. Thus if GAO used the “express” procedures, a follow-on protest after an agencylevel protest would not need to delay the underlying procurement more than a traditional GAO
bid protest would.
G. How Difficult Is It for the Protester to Win?
The last element in Gordon’s analysis asks how difficult it is for a protester to prevail in a
given protest system. This statistic, as noted, is vitally important to stakeholders — the
likelihood of success informs protesters’ willingness to use the protest system. Under current
practice, because almost no data is available on agency-level protest outcomes, the process is a
“black box,” which discourages vendors from using the agency-level protests. Conversely, if in
the absence of data a perception grows that too many protests are sustained (won) in the agencylevel protest system, stakeholders within government may decide to dismantle the protest system,
much as Congress dismantled the General Services Board of Contract Appeals (GSBCA) bid
protest jurisdiction because of a perception, bolstered by research, that a markedly large
percentage of protests brought at the board were sustained.174 From both vendor and agency
vantage points, therefore, improved transparency regarding the agency-level protests is
important.
i. Current Practices: Hidden Outcomes
FAR 33.103 currently requires that an agency protest decision be well-reasoned and
explain the agency’s position. The FAR also requires that the protest decision be provided to
the protester using a method that provides evidence of receipt. If the agency-level protest is
sustained by the agency deciding official, some agencies define the following available
remedies: (1) terminating the contract; (2) recompeting the requirement; (3) amending the
solicitation; (4) refraining from exercising contract options; (5) award of contract consistent with
statute, regulation, and terms of solicitation; or, (6) other action that the deciding official
determines is appropriate.175
Because almost no statistics on outcomes in agency-level bid protests are published, in
interviews this simple question was put to agency counsel: How often do agency-level bid
protests succeed at your agency? The responses highlighted the fact that “success” in agency174

A 1991 study concluded at least 45% of protests that went to hearing on the merits at the GSBCA were sustained.
David L. Garrard, An Analysis of the General Services Administration Board of Contract Appeals Bid Protest
Decisions and the Effect on Automated Data Processing Equipment/Federal Information Processing Resources
Requirements 103 (Dec. 1991) (unpublished Master’s thesis, Naval Postgraduate School).
175
See, e.g., AMC, supra note 118.

48

level bid protests can take many forms, because the vendor and the agency typically seek a
constructive outcome — not a mere “win” in the administrative process. One government
counsel said agency-level protests are almost never sustained at his agency, but he hastened to
explain that, because an agency-level protest is a management tool — an opportunity for the
agency to identify and correct its own error — a meritorious agency protest is typically resolved
through corrective action, rather than a formal decision. The government counsel stressed that
because the agency prefers to resolve these issues itself, informally and quickly and through
corrective action if necessary, his agency prefers that vendors pursue agency-level bid protests,
rather than more cumbersome GAO and Court of Federal Claims protests. As experienced
agency counsel acknowledged, agencies have a stake in an improved agency-level bid protest
system, as agencies and vendors share an interest in an effective system.
To keep the agency-level bid protest system vital, it is important that prospective
protesters know that they have a reasonable chance of success. Almost inevitably, that requires
published statistics on protest outcomes. Publication means resolving the following questions,
building on the current rule and agency best practices:
•
•
•

•

What is the essential data to be used for assessing agencies’ internal bid protest
systems?
What should be published — agency protest decisions, for example, or simply
statistics on protests and outcomes?
How will agency outcomes be measured? Will only decisions sustaining a protest
“count” as protest victories, or will agency corrective actions also be tallied as
“wins”?
Who in an agency should gather and publish information and statistics on agency
bid protests, and can those reports be confirmed?

These questions are reviewed below, in an assessment of how FAR 33.103 might be improved to
reflect agency best practices in gathering and publishing information on protest outcomes.
ii. Emerging Best Practices and Potential Reform: Making Outcomes
Clear in Agency-Level Bid Protests
The first step in reform would be identifying the core data that is to be used to measure
outcomes. Although the FAR requires a well-reasoned agency decision when protests are
sustained, because many agency-level protests are resolved through corrective action a simpler,
more comprehensive means of measuring outcomes is needed.
One building block to this reform is an emerging best practice in the agencies, which
requires that protesters be provided written explanations of the agency protest’s outcome. (The
need for written decisions was discussed above, with regard to the need for more transparency in
the process.) GSA, DOL, and DOJ all require the deciding official to send the protesting vendor
a confirmation letter explaining the rationale for the protest decision.176 The Defense
176

GSAM 533.103-2(f); DOLAR 2933.103(k); JAR 2833.103(k)(1).

49

Intelligence Agency goes one step further and calls for the written explanation, with supporting
documents, to be sent to the protester.177
It is worth noting that the agency supplemental rules might not require the deciding
official to explain whether corrective action was taken. DOJ, for example, requires the deciding
official to send a confirming letter within three days after the decision which states “whether the
protest was denied, sustained or dismissed.”178
To make an adequate report to the protester, and for the broader administrative record, it
may not be enough to note whether the protest was denied, sustained, or dismissed. Dismissal
may be due to a jurisdictional failure, for example, or it may be due to corrective action that the
agency has taken without ever sustaining the protest. The report to the protester, and the
administrative record, should explain any corrective action.
Compiling a record of corrective action is important for at least two reasons:
•

First, as agency counsel explained in our interviews, compiling data on failures in
procurements allows management to redirect resources and training to correct
those failures in future procurements.

•

Second, the data on corrective actions can be rolled into the broader assessment of
success and failure in the agency protest system. GAO (a useful example here)
does not report mere sustains and denials; instead, it combines sustained decisions
and corrective actions, and then compares those to the overall number of protests
lodged at GAO, to calculate an annual “effectiveness rate.”179 Reasonably
enough, GAO’s working assumption is that both successful protests and agency
corrective actions reflect a vital, effective protest system. Agencies could take the
same course and derive their own “effectiveness rate” for agency-level protests
that resulted in affirmative decisions or in corrective action.

Amending the FAR to build upon these agency best practices could increase the
transparency of the agency-level protest system and instill more trust in vendors to use the
system. A FAR requirement for written decisions on outcomes need not make the decisions
binding precedent — there was general (and sometimes strong) opposition in our interviews to
giving agency bid protest decisions precedential weight — but publicly available data on
outcomes would better inform the public and the protester on the agency’s decision.
With the data on agency protests standardized and gathered, the final step (and one which
was broadly favored by vendors’ counsel and agency counsel) would be to publish an annual

177

DARS 33.103 (S-90).
JAR 2833.103(k)(1).
179
U.S. Government Accountability Office, GAO-20-220SP, GAO BID PROTEST ANNUAL REPORT TO CONGRESS
FOR FISCAL YEAR 2019 5 n.5 (2019) (discussing how effectiveness rate calculated).
178

50

agency-level bid protest report, much like GAO’s annual report to Congress.180 This reform
would build upon the Department of the Army’s existing practice: the Army requires the heads
of its contracting activities to prepare annual reports on agency bid protests.181 It requires that
the report include: (1) the number of protests received during the reporting period, to include
their disposition; (2) an assessment of the causes of the most frequent recurring issues; (3) the
distribution of protest by subordinate contracting offices; and (4) any additional information
considered necessary to a full understanding of the efficiency and effectiveness of the activity’s
agency protest procedure.182
The logical extension of the Army’s best practice would be to reform the FAR to call for
each agency to publish an annual report on agency-level bid protests, which could include the
information called for by the Army regulation and an “effectiveness” rate for the agency which
paralleled that reported by GAO (discussed above). This report would help establish agencylevel bid protests as a transparent and reliable channel for review.
VI.

Conclusion and Recommendations

Relatively modest reforms — most drawn directly from agency best practices that have
evolved since the rule was first published a quarter-century ago — would substantially improve
the transparency and validity of the agency-level bid protest process. These reforms would allow
vendors to rely more on agency-level bid protests, a step forward that would improve
procurement processes for agencies, which generally prefer to resolve bid challenges internally,
quickly, and efficiently. To effect these reforms, this study recommends that the governmentwide rule for agency-level protests, FAR 33.103, or agencies’ own rules and guidance, be
amended as follows.183
1. Formalize the Role of the “Agency Protest Official”: Under the current rule, a
vendor that brings a protest to the contracting agency may protest to either a
contracting officer or a “higher level” official. A number of agencies have
successfully made the “higher level” official an “Agency Protest Official” (APO).
Formalizing the APO’s role would make the function more visible and
accountable and would help the APO coordinate other reforms outlined below.
2. Confirm Agencies’ Broad Jurisdiction to Hear Agency-Level Protests: The
current FAR provision does not define the scope of agencies’ jurisdiction to hear
bid protests. A FAR amendment which presumptively gave agencies authority to
hear any protest regarding their procurement decisions would afford agencies (and
vendors) the leeway to address emerging issues in new procurement methods.
180

See, e.g., U.S. Government Accountability Office, GAO-19-248SP, GAO BID PROTEST ANNUAL REPORT TO
CONGRESS FOR FISCAL YEAR 2018 4 n.4 (2018).
181
AFARS 5133.103-90.
182
Id.
183
Alternatively, these reforms could be adopted by individual agencies, either through amendments to the agencies’
FAR supplements or through standard contract provisions, which reflected the agencies’ enhanced agency-level bid
protest processes.

51

3.

4.

5.

6.

Agencies could always narrow the scope of their jurisdiction by amending their
rules.
Leave Standing for Agency-Level Protests Tied to “Interested Party”
Standard: FAR 33.103 currently says that any “interested party” may bring an
agency-level protest. Although it seems counterintuitive, reform here may mean
simply preserving the status quo. A recent decision by the Federal Circuit,
Acetris Health, expands the concept of standing for an interested party, and this
may portend a shift towards seeing protesters more as whistleblowers rather than
as claimants. By linking standing for agency-level protests to the “interested
party” standard used at GAO and the Court of Federal Claims, the rule will make
it easier for the concept of standing in agency-level protests to evolve through
published decisions from those alternative fora.
Clarify Decision Process: The process for agency-level protests should be made
more rigorous, possibly by drawing from other, parallel procedures under the
FAR. For example, although the current FAR rule calls for agencies to make best
efforts to resolve agency-level protests within 35 days, experience in some
agencies shows that it might be possible to narrow that time, say to 20 days.
Doing so, however, could require substantial agency resources and would not
address vendors’ core complaint that the decision-making process is opaque and
uncertain. To resolve this uncertainty, and to make plain when a vendor must
proceed to a GAO protest to preserve its rights, FAR 33.103 should be amended
to incorporate rigorous procedures and deadlines, akin to those used for deciding
claims under the Contract Disputes Act, per the provision at FAR 33.211. This
would give vendors clarity as to how an agency-level protest is proceeding and
would help ensure that any adverse agency action — the trigger for a GAO protest
— is noticed in writing to the protesting vendor. At the same time, the agencies
might consider other enhancements to the decision-making process, such as
adopting procedural milestones (e.g., an early status conference) which some
agencies have used to make agency-level protests more effective.
Specify Record Necessary for Agency-Level Protest: The current FAR rule
does not specify the record that an agency should compile for an agency-level
protest, raising the risk that the deciding official in the agency will not have
complete information before her. To fill this gap in the rule, the requirements of
the “sister” provision in FAR 33.104, which specify the record to be compiled for
GAO protests, should be incorporated in the provision on agency-level protests,
FAR 33.103.
Maximize the Record Shared with Protesters: One of the chief complaints
from vendors’ counsel regarding agency-level bid protests is that vendors have no
access to the agency record, once compiled. Agency counsel strongly objected to
the most obvious means of affording access — protective orders, much like those
used at GAO in the Court of Federal Claims to allow vendors’ counsel access to
sensitive materials in the administrative record. There are, however, alternative

52

means to broaden vendors’ access to the administrative record: enhanced
debriefings, or confidentiality agreements between vendors and agencies using
alternative dispute resolution techniques to resolve protests. These measures are
likely to evolve over time as technology makes it easier to share information.
Ultimately, principles of “open government” may overtake the process, and flip
the presumption to make the procurement record generally available, subject to
special protections for private, commercially sensitive and internal government
information. For now, however, agencies may want to consider employing
enhanced debriefings or making greater use of confidentiality agreements to
disseminate important parts of the record.
7. Enhancing the Stay of Performance: The current FAR provision already calls
for a stay of the procurement pending an agency-level protest. Reform, therefore,
means addressing particular issues that have arisen in practice. At the start of the
protest, the agency should promptly and in writing acknowledge receipt of the
protest and start of the stay, to eliminate the uncertainty that can surround the start
of an agency-level protest today. As the agency-level protest ends, the vendor
should be able to continue the stay pending the resolution of a follow-on protest,
say at GAO. A number of small but critical changes would be needed to preserve
the stay, which is critical precisely because the protester in the U.S. system
protests not for damages, but for an opportunity to compete fairly for the contract
requirements. Those changes could include a temporary extension to the stay
after a final decision in any agency-level protest, a change to the statute governing
GAO protests to trigger a stay if a GAO protest is timely filed after an agencylevel protest is decided, and a willingness at GAO to handle follow-on protests
there on an “express” basis so as to minimize disruption at the procuring agencies.
8. Publish Data on Agency-Level Protests: Under the current rule, almost no data
is published or otherwise available on agency-level protests. This creates
uncertainty for vendors, for whom agency-level protests are a “black box.” To
make vendors more comfortable with what is, in fact, a long-established (but
largely invisible) agency-level bid protest system, data should be gathered and
published on the numbers of agency-level protests sustained and on corrective
action taken. As the experience at GAO has shown, publishing this sort of
“effectiveness rate” data (comparing sustained protests and corrective action to
total protests filed) has been critically important to establishing GAO’s reputation
as a credible bid protest forum. The same should be true of agency-level protests.

53

APPENDIX A
Agency Supplemental Rules on Agency-Level Protests
Links compiled at:
https://publicprocurementinternational.com/agency-level-bid-protests/

•
•
•
•

•
•
•
•
•
•
•
•
•
•
•
•

Agency for International Development (USAID)
Department of Agriculture (USDA)
Department of Commerce
Department of Defense
• Air Force
• Army (USA)
• Army Materiel Command (AMC)
• Defense Information Systems Agency (DISA)
• Defense Logistics Agency (DLA)
• Navy – Marine Corps
• Special Operations Command (SOCOM)
Department of Education (DOE)
Department of Energy (DOE)
Department of Health & Human Services (HHS)
Department of Housing & Urban Development (HUD)
Department of Justice (DOJ)
Department of Labor (DOL)
Department of State
Department of Veterans Affairs (VA)
Environmental Protection Agency (EPA)
General Services Administration (GSA)
National Aeronautics and Space Administration (NASA)
Nuclear Regulatory Commission (NRC)

54

